Exhibit 10.17

 

OFFICE LEASE

 

33 NORTH LASALLE BUILDING

 

BETWEEN

 

THIRTY-THREE ASSOCIATES LLC

 

AS LANDLORD

 

AND

 

TIGRIS CORPORATION

 

AS TENANT

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

1

  

BASIC LEASE PROVISIONS AND IDENTIFICATION OF EXHIBITS

   1      1.1    BASIC LEASE PROVISIONS    1      1.2    IDENTIFICATION OF
EXHIBITS    2

2

  

PREMISES AND TERM

   3      2.1    LEASE OF PREMISES    3      2.2    TERM    3      2.3   
PRE-TERM OCCUPANCY    3

3

  

RENT

        3      3.1    RENT    3      3.2    ABATEMENT OF MONTHLY BASE RENT    4

4

  

ADJUSTMENTS TO MONTHLY BASE RENT

   4      4.1    DEFINITIONS    4      4.2    ADJUSTMENTS TO MONTHLY BASE RENT
   5      4.3    PROJECTIONS    6      4.4    READJUSTMENTS    6      4.5   
BOOKS AND RECORDS    7      4.6    NO DECREASES IN MONTHLY BASE RENT    7

5

  

SERVICES

   7      5.1    LANDLORD’S GENERAL SERVICES    7      5.2    ADDITIONAL AND
AFTER-HOURS SERVICES    8      5.3    ELECTRIC AND TELEPHONE SERVICE    8     
5.4    INTERRUPTION OF SERVICES    8      5.5    ACCESS    8

6

  

POSSESSION, USE AND ENJOYMENT

   9      6.1    USE    9      6.2    NO VIOLATION OF LAWS    9      6.3   
QUIET ENJOYMENT    9

7

  

CONDITION OF PREMISES

   9

8

  

ASSIGNMENT AND SUBLETTING

   9      8.1    ASSIGNMENT AND SUBLETTING    9      8.2    RECAPTURE    10

 

i



--------------------------------------------------------------------------------

Article

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

     8.3    ASSIGNMENT OR SUBLET TO AFFILIATE    10

9

  

MAINTENANCE

   11      9.1    LANDLORD’S MAINTENANCE    11      9.2    TENANT’S MAINTENANCE
   11

10

  

ALTERATIONS AND IMPROVEMENTS

   12      10.1    TENANT’S ALTERATIONS    12      10.2    LIENS    13

11

  

WAIVERS OF CLAIMS AND INDEMNITY

   13      11.1    WAIVERS    13      11.2    INDEMNIFICATION    14

12

  

LANDLORD’S REMEDIES

   14      12.1    EVENTS OF DEFAULT    14      12.2    LANDLORD’S REMEDIES   
14      12.3    WAIVER OF TRIAL BY JURY    15      12.4    ATTORNEYS’ FEES    16

13

  

SURRENDER OF PREMISES

   16

14

  

HOLDING OVER

   16

15

  

DAMAGE BY FIRE OR OTHER CASUALTY

   17      15.1    SUBSTANTIAL UNTENANTABILITY    17      15.2    INSUBSTANTIAL
UNTENANTABILITY    17      15.3    RENT ABATEMENT    18      15.4    TENANT’S
RESTORATION    18

16

  

EMINENT DOMAIN

   18      16.1    SUBSTANTIAL TAKING    18      16.2    INSUBSTANTIAL TAKING   
18      16.3    COMPENSATION    19

17

  

TENANT’S INSURANCE

   19

18

  

RULES AND REGULATIONS

   20

19

  

LANDLORD’S RIGHTS

   20

 

ii



--------------------------------------------------------------------------------

Article

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

20

   ESTOPPEL CERTIFICATES    21

21

   RELOCATION OF TENANT    21

22

   SECURITY DEPOSIT    22

23

   REAL ESTATE BROKERS    24

24

   SUBORDINATION, ATTORNMENT AND MORTGAGEES’ CURE RIGHTS    24      24.1   
SUBORDINATION    24      24.2    ATTORNMENT    25      24.3    MORTGAGEES’ CURE
RIGHTS    25

25

   NOTICES    26

26

   MISCELLANEOUS    26      26.1    LATE CHARGES    26      26.2    FINANCIAL
INFORMATION    26      26.3    NO OPTION    26      26.4    ACCORD AND
SATISFACTION    27      26.5    LANDLORD’S OBLIGATIONS ON SALE OF BUILDING    27
     26.6    SUCCESSORS AND ASSIGNS    27      26.7    FORCE MAJEURE    27     
26.8    CAPTIONS    28      26.9    APPLICABLE LAW    28      26.10    TIME OF
THE ESSENCE    28      26.11    LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS
   28      26.12    DELAY IN POSSESSION    28      26.13    ENVIRONMENTAL
REQUIREMENTS    28      26.14    RENOVATION OR DEMOLITION    29      26.15   
LIMITATION OF LIABILITY    29      26.16    ENTIRE AGREEMENT    29      26.17   
NO CONSTRUCTION AGAINST PREPARER OF LEASE    29      26.18    TENANT    30     
26.19    RECORDING    30      26.20    SEVERABILITY    30

27

   RIGHT OF FIRST OFFER    30

28

   OPTION TO EXPAND    33

 

iii



--------------------------------------------------------------------------------

Article

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

29

  

OPTION TO RENEW

   34

30

  

TEMPORARY USE

   36

 

iv



--------------------------------------------------------------------------------

 

OFFICE LEASE

 

ARTICLE 1

 

BASIC LEASE PROVISIONS AND IDENTIFICATION OF EXHIBITS

 

1.1 BASIC LEASE PROVISIONS.

 

A. BUILDING AND ADDRESS:

 

33 North LaSalle Building

33 North LaSalle Street

Chicago, Illinois 60602

 

B. LANDLORD AND ADDRESS:

 

Thirty-Three Associates LLC

c/o Golub & Company

625 North Michigan Avenue, Suite 2000

Chicago, Illinois 60611

 

C. TENANT AND CURRENT ADDRESS:

 

Tigris Corporation, a New York corporation

155 North Michigan Avenue, Suite 2813

Chicago, Illinois 60601

 

D. DATE OF LEASE:                     , 2000

 

E. LEASE TERM: Six (6) years, nine (9) months, and approximately fourteen (14)
days

 

F. COMMENCEMENT DATE OF TERM: May 15, 2000, subject to adjustment pursuant to
Section 2.2 below

 

G. EXPIRATION DATE OF TERM: February 28, 2007, subject to adjustment pursuant to
Section 2.2 below



--------------------------------------------------------------------------------

H. MONTHLY BASE RENT:

 

Period

--------------------------------------------------------------------------------

   Annual Base Rent


--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

   Per Rentable Square Foot


--------------------------------------------------------------------------------

5/15/00 - 5/31/01

   $ 211,650.00    $ 17,637.50    $ 25.50

6/1/01 - 5/31/02

   $ 215,799.96    $ 17,983.33    $ 26.00

6/1/02 - 5/31/03

   $ 219,950.04    $ 18,329.17    $ 26.50

6/1/03 - 5/31/04

   $ 224,100.00    $ 18,675.00    $ 27.00

6/1/04 - 5/31/05

   $ 228,249.96    $ 19,020.83    $ 27.50

6/1/05 - 5/31/06

   $ 232,400.04    $ 19,366.67    $ 28.00

6/1/06 - 2/28/07

   $ 236,550.00    $ 19,712.50    $ 28.50

 

I. RENTABLE AREA OF THE PREMISES: 8,300 rentable square feet on the thirty-fifth
(35th) floor (4,132 rentable square feet) and thirty-sixth (36th) floor (4,168
rentable square feet) (Suites 3500 and 3600)

 

J. TENANT’S PROPORTIONATE SHARE: 2.05%

 

K. SECURITY DEPOSIT: See Article 22

 

L. BROKERS: Golub & Company and Insignia/ESG

 

1.2 IDENTIFICATION OF EXHIBITS.

 

The exhibits set forth below and attached to this Lease are incorporated in this
Lease by this reference:

 

EXHIBIT A   Plans of Premises EXHIBIT B   Work Letter EXHIBIT C   Rules and
Regulations

 

2



--------------------------------------------------------------------------------

 

ARTICLE 2

 

PREMISES AND TERM

 

2.1 LEASE OF PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the premises (the “Premises”) shown on Exhibit A attached hereto which are
contained in the office building described in Section 1.1 A (the “Building”),
upon the following terms and conditions.

 

2.2 TERM. The term of this Lease (the “Term”) shall commence on the date (the
“Commencement Date”) stated in Section 1.1F. The Term shall expire on the date
(the “Expiration Date”) stated in Section 1.1G, unless sooner terminated as
otherwise provided in this Lease. The Commencement Date and the Expiration Date
may be extended in accordance with this Lease. In the event of such extension,
each date set forth in the Monthly Base Rent schedule in Section 1.1H shall be
deemed to have been adjusted by an equal number of days. Promptly after the
actual Commencement Date and the actual Expiration Date are ascertained,
Landlord and Tenant shall execute and deliver to each other an agreement in form
and substance satisfactory to Landlord and Tenant setting forth the actual
Commencement Date and the actual Expiration Date.

 

2.3 PRE-TERM OCCUPANCY. Any possession or occupancy of the Premises by Tenant
prior to the Commencement Date shall be deemed to be under all of the terms,
covenants, conditions and provisions of this Lease, including the covenant to
pay Monthly Base Rent, except that Tenant shall not be required to pay Monthly
Base Rent for pre-Term occupancy for the purpose of performing work to make the
Premises ready for Tenant’s use and occupancy, and except as provided with
respect to Suite 3600 in Article 30 below. Tenant may not occupy the Premises
prior to the Commencement Date without authorization from Landlord except as
provided in Article 30.

 

ARTICLE 3

 

RENT

 

3.1 RENT. Tenant agrees to pay to Landlord by check payable to Landlord, which
checks shall be mailed to Landlord at 135 South LaSalle Street, Dept. 3648,
Chicago, Illinois 60674-3648, or at such other place designated by Landlord,
without any prior notice or demand and without any deduction whatsoever (except
as may be expressly provided in this Lease), base rent at the monthly rate or
respective monthly rates stated in Section 1.1H (“Monthly Base Rent”). Monthly
Base Rent is subject to adjustment pursuant to Section 4.2, and as adjusted is
called “Adjusted Monthly Base Rent”. Monthly Base Rent and Adjusted Monthly Base
Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord upon execution of this Lease by Tenant. Monthly Base Rent and
Adjusted Monthly Base Rent shall be prorated for partial months within the Term.
All charges, costs and sums required to be paid by Tenant to Landlord under this
Lease and under the

 

3



--------------------------------------------------------------------------------

work agreement attached as Exhibit B (the “Work Letter”) in addition to Monthly
Base Rent and Adjusted Monthly Base Rent shall be considered additional rent,
and Monthly Base Rent and Adjusted Monthly Base Rent and additional rent shall
be collectively called “Rent”. Tenant’s covenant to pay Rent shall be
independent of every other covenant in this Lease.

 

3.2 ABATEMENT OF MONTHLY BASE RENT. Notwithstanding anything to the contrary
contained herein, so long as Tenant is not in default under this Lease Monthly
Base Rent and Adjusted Monthly Base Rent shall abate under this Lease on 4,168
rentable square feet of the Premises for the period beginning on the
Commencement Date and ending on the first to occur of

(a) Tenant’s occupancy of all or any portion of Suite 3600 for the conduct of
business and

(b) February 28, 2001.

 

ARTICLE 4

 

ADJUSTMENTS TO MONTHLY BASE RENT

 

4.1 DEFINITIONS. For the purposes of this Lease, the following words and phrases
shall have the following meanings:

 

A. “Adjustment Date” shall mean January 1, 2001 and each January 1 thereafter
occurring within the Term.

 

B. “Adjustment Year” shall mean each calendar year during which an Adjustment
Date occurs.

 

C. “Base Year” shall mean the calendar year 2000.

 

D. “Operating Expenses” shall mean all costs, expenses and disbursements of
every kind and nature which Landlord shall pay or become obligated to pay in
connection with the management, operation, maintenance, replacement and repair
of the Building and the land on which it is situated, and of the personal
property, fixtures, machinery, equipment, systems and apparatus located in or
used in connection therewith, including, without limitation, current
amortization of capital improvements which are designed to reduce Operating
Expenses, or which are required by governmental law, regulation or ordinance
other than the Americans with Disabilities Act as presently construed and in
effect. If the Building is not at least 95% occupied by tenants during any
portion of any year, the components of Operating Expenses which vary upon the
occupancy level of the Building shall be increased to the amount that would have
been paid or incurred had the Building been at least 95% occupied at all times
during such year and such increases shall be included in Operating Expenses for
such year; provided, however, that Landlord shall not be entitled to retain
payments by Tenant and other tenants of the Building on account of Operating
Expenses under this Article 4 and similar provisions in other leases of premises
in the Building of an aggregate amount in excess of 100% of Operating Expenses.
Operating Expenses shall not include the following: costs

 

4



--------------------------------------------------------------------------------

of improvement of the Premises and the premises of other tenants of the
Building; charges for depreciation of the Building and improvements thereto;
interest and principal payments on mortgages; ground rental payments; real
estate brokerage and leasing commissions; expenses incurred in enforcing
obligations of other tenants of the Building; salaries and other compensation of
executive officers of the managing agent for Landlord, Golub & Company (the
“Manager”), senior to the Building manager; any expenditures for which Landlord
has been reimbursed (other than pursuant to rent adjustment and escalation
provisions provided in leases); capital improvements to the Building (except as
provided above); and all taxes and assessments other than sales and use taxes.

 

E. “Taxes” shall mean all federal, state and local governmental taxes,
assessments and charges (including transit or transit district taxes or
assessments) of every kind or nature, whether general, special, ordinary or
extraordinary, which Landlord shall pay or become obligated to pay because of or
in connection with the ownership, leasing, management, control or operation of
the Building (including the land on which it is situated), or of the personal
property, fixtures, machinery, equipment, systems and apparatus located therein
or used in connection therewith (including any rental or similar taxes levied in
lieu of or in addition to general real and/or personal property taxes). For
purposes hereof, Taxes for any year shall be Taxes which are due for payment or
paid in that year, rather than Taxes which are assessed or become a lien during
such year. There shall be included in Taxes for any year the amount of all fees,
costs and expenses (including reasonable attorneys’ fees) paid by Landlord
during such year in seeking or obtaining any refund or reduction of Taxes. Taxes
in any year shall be reduced by the net amount of any tax refund received by
Landlord during such year. If a special assessment payable in installments is
levied against the land on which the Building is situated, Taxes for any year
shall include only the installment of such assessment and any interest payable
or paid during such year. Taxes shall not include any federal, state or local
sales, use, franchise, capital stock, inheritance, general income, gift or
estate taxes, except that if a change occurs in the method of taxation resulting
in whole or in part in the substitution of any such taxes, or any other
assessment, for any Taxes as above defined, such substituted taxes or
assessments shall be included in the Taxes.

 

F. “Tenant’s Proportionate Share” is stated in Section 1.1J, and is the
percentage resulting from dividing (1) the number of square feet of rentable
area of the Premises as stated in Section 1.1I by (2) the number of square feet
of rentable area of the Building (403,933). If changes are made to this Lease or
the Building changing the number of square feet of rentable area of the Premises
or the Building, Landlord shall make an appropriate adjustment to Tenant’s
Proportionate Share.

 

4.2 ADJUSTMENTS TO MONTHLY BASE RENT. Effective as of each Adjustment Date (the
“Applicable Adjustment Date”) to and including the day immediately preceding the
following Adjustment Date, Monthly Base Rent shall be increased by an amount
equal to 1/12 of the sum of:

 

(a) Tenant’s Proportionate Share of the amount by which Taxes for the Adjustment
Year in which the Applicable Adjustment Date occurs exceed Taxes for the Base
Year; plus

 

5



--------------------------------------------------------------------------------

(b) Tenant’s Proportionate Share of the amount by which Operating Expenses for
the Adjustment Year in which the Applicable Adjustment Date occurs exceed
Operating Expenses for the Base Year.

 

4.3 PROJECTIONS. For purposes of calculating Taxes and Operating Expenses for
any Adjustment Year, Landlord may make reasonable estimates, forecasts or
projections (collectively, the “Projections”) of Taxes and Operating Expenses
for such Adjustment Year. Within approximately sixty (60) days following each
Adjustment Date, Landlord shall deliver to Tenant a written statement setting
forth the Projections of Operating Expenses and Taxes for the Adjustment Year in
which such Adjustment Date occurs and providing a calculation of the increase in
installments of Monthly Base Rent to become effective as of such Adjustment
Date; provided, however, that the failure of Landlord to provide any such
statement within such period shall not relieve Tenant from its obligation to
continue to pay Adjusted Monthly Base Rent at the rate then in effect under this
Lease, and, within thirty (30) days following the date on which Landlord
delivers such statement to Tenant, Tenant shall pay any increases in Monthly
Base Rent reflected thereby effective retroactively to the most recently
preceding Adjustment Date; and further provided, that Landlord may deliver
revised Projections to Tenant at any time and from time to time during any
Adjustment Year and Tenant shall pay any increases in Monthly Base Rent
reflected thereby retroactive to the most recently preceding Adjustment Date.

 

4.4 READJUSTMENTS. On or about April 1st following the end of each Adjustment
Year, or at such later time as Landlord shall be able to determine the actual
amounts of Operating Expenses and Taxes for the Adjustment Year last ended,
Landlord shall notify Tenant in writing of such actual amounts. If such actual
amounts exceed the Projections for such Adjustment Year, then Tenant shall,
within thirty (30) days after the date of such written notice from Landlord, pay
to Landlord an amount equal to the excess of the Adjusted Monthly Base Rent
payable for the Adjustment Year last ended based upon actual Operating Expenses
and Taxes for such year over the total Adjusted Monthly Base Rent paid by Tenant
during such Adjustment Year. The obligation to make such payments shall survive
the expiration or earlier termination of the Term. If the total Adjusted Monthly
Base Rent paid by Tenant during such Adjustment Year exceeds the amount thereof
payable for such year based upon actual Operating Expenses and Taxes for such
Adjustment Year, then Landlord shall credit such excess to installments of
Adjusted Monthly Base Rent payable after the date of Landlord’s notice until
such excess has been exhausted, or if this Lease shall expire prior to full
application of such excess, Landlord shall, within thirty (30) days after the
date of Landlord’s notice for the Adjustment Year in which this Lease expires,
pay to Tenant the balance thereof not theretofore applied against Rent. No
interest or penalties shall accrue on any amounts which Tenant is obligated to
pay to Landlord or which Landlord is obligated to credit or pay to Tenant by
reason of this Section.

 

6



--------------------------------------------------------------------------------

4.5 BOOKS AND RECORDS. Landlord shall maintain books and records showing Taxes
and Operating Expenses in accordance with sound accounting and management
practices. Provided that all Rent (including Adjusted Monthly Base Rent) accrued
at such time has been paid in full, Tenant, or an accountant designated by
Tenant and approved by Landlord, may, at Tenant’s sole expense, examine such
books and records for any Adjustment Year at any time within ninety (90) days
after the date upon which Tenant receives Landlord’s notice of the actual
amounts of Operating Expenses and Taxes for such Adjustment Year. Such
examination shall be conducted during normal business hours at a time and date
mutually acceptable to Landlord and Tenant and shall take place, at Landlord’s
election, either at the office of the Building or the executive offices of
Landlord, or Landlord’s managing agent. Unless Tenant delivers to Landlord
within such ninety (90) day period a written notice of Tenant’s objection to
such Landlord’s notice of the actual amounts of such Operating Expenses and
Taxes (and which notice shall contain the specific details of Tenant’s
objection), such Landlord’s notice shall be considered as final and binding upon
Tenant. All information obtained and the results of Tenant’s examination of
Landlord’s books and records shall be kept strictly confidential and shall not
be disclosed to any third party without Landlord’s prior written consent.

 

4.6 NO DECREASES IN MONTHLY BASE RENT. Notwithstanding anything to the contrary
contained in this Lease, Monthly Base Rent shall not be adjusted or decreased
below the amount or respective amounts set forth in Section 1.1H, except by way
of credit as set forth in Section 4.4 hereof.

 

ARTICLE 5

 

SERVICES

 

5.1 LANDLORD’S GENERAL SERVICES. Landlord shall provide the following services:

 

(a) heat and air-conditioning in the Premises, Monday through Friday from 8:00
A.M. to 6:00 P.M. and Saturday from 8:00 A.M. to 1:00 P.M., excluding national
holidays, to the extent necessary for comfortable occupancy of the Premises
under normal business operations and in the absence of excess density and of the
use of machines or equipment which affect the temperature otherwise maintained
in the Premises, subject, however, to applicable legal requirements and
restrictions;

 

(b) city water from the regular Building fixtures for drinking, lavatory and
toilet purposes only;

 

(c) customary cleaning and janitorial services in and about the Premises Monday
through Friday, excluding national holidays; and

 

7



--------------------------------------------------------------------------------

(d) elevator service in common with other tenants of the Building at all times.

 

5.2 ADDITIONAL AND AFTER-HOURS SERVICES. Landlord shall not be obligated to
furnish any services or utilities, other than those stated in Section 5.1 above.
If Landlord elects to furnish services or utilities requested by Tenant in
addition to those listed in Section 5.1 or at times other than those stated in
Section 5.1, Tenant shall pay to Landlord the prevailing charges for such
services and utilities, within thirty (30) days after billing. If Tenant fails
to make any such payment, Landlord may, without notice to Tenant and in addition
to Landlord’s other remedies under this Lease, discontinue any or all of such
additional or after-hours services. No such discontinuance of any service shall
result in any liability of Landlord to Tenant, or be considered an eviction or a
disturbance of Tenant’s use of the Premises, or relieve Tenant from its
obligation to pay all Rent when due or from any other obligation of Tenant under
this Lease.

 

5.3 ELECTRIC AND TELEPHONE SERVICE. The Premises are separately metered for
electricity. Electricity shall be distributed to the Premises either by the
electric utility company serving the Building or, at Landlord’s option, by
Landlord. If an electric utility company is distributing electricity to the
Premises, Tenant at its cost shall make all necessary arrangements with the
electric utility company for paying for electric power or current furnished to
the Premises (other than for the services provided under Section 5.1 (a)). If
and so long as Landlord is distributing electricity to the Premises, Tenant
shall obtain all of such electricity from Landlord and shall pay all of
Landlord’s charges, which shall be based on meter readings and shall not exceed
the amounts Tenant would pay if electricity were being furnished directly by a
regulated electric utility company serving the area. Tenant shall also pay for
the maintenance and replacement of all light fixtures, electrical switches,
electrical outlets, lamps, bulbs, tubes, ballasts and starters located in the
Premises and shall use only Landlord’s employees to effectuate such maintenance
and replacement. Tenant shall make arrangements directly with telecommunications
companies serving the Building for all telephone and other telecommunications
service desired by Tenant and shall pay for all service used in the Premises.

 

5.4 INTERRUPTION OF SERVICES. In the event any failure, delay or interruption of
services or utilities to be furnished by Landlord is due to a cause within
Landlord’s reasonable control and causes the Premises to be untenantable, and as
a result thereof Tenant in fact ceases to use the Premises for a period in
excess of three (3) consecutive business days, then commencing on the fourth
(4th) consecutive business day of such untenantability and non-use, Monthly Base
Rent (or Adjusted Monthly Base Rent, as the case may be) payable by Tenant shall
be abated until the earliest to occur of (a) the date such failure, delay or
interruption is remedied, (b) the date the Premises are again tenantable or (c)
the date Tenant resumes use of the Premises.

 

5.5 ACCESS. Tenant shall have access to the Premises twenty-four (24) hours a
day, 365 (or 366, as applicable) days per year, in accordance with the rules and
regulations referred to in Article 18 below and except in the event of dangerous
conditions.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

 

POSSESSION, USE AND ENJOYMENT

 

6.1 USE. Tenant shall use and occupy the Premises only for general private
business offices and for no other use or purpose.

 

6.2 NO VIOLATION OF LAWS. Tenant shall not occupy or use the Premises or permit
the use or occupancy of the Premises for any purpose or in any manner which
would violate any present or future federal, state or local law, ordinance or
regulation.

 

6.3 QUIET ENJOYMENT. So long as Tenant is not in default under this Lease,
Landlord agrees that Tenant’s possession of the Premises will not be disturbed
by Landlord, or its successors or assigns, subject to the provisions of this
Lease.

 

ARTICLE 7

 

CONDITION OF PREMISES

 

Except for “punchlist” items under the Work Letter and latent defects, Tenant
shall be conclusively presumed to have accepted each portion of the Premises in
the condition existing on the date Landlord tenders possession of such portion
of the Premises, and to have waived all claims relating to the condition
thereof. No agreement of Landlord to alter, remodel, decorate, clean or improve
the Premises or the Building (or to pay for any such work) and no representation
regarding the condition of the Premises or the Building has been made by or on
behalf of Landlord to Tenant, except as stated in this Lease or in the Work
Letter.

 

ARTICLE 8

 

ASSIGNMENT AND SUBLETTING

 

8.1 ASSIGNMENT AND SUBLETTING. Without the prior written consent of Landlord,
Tenant shall not (a) sublease the Premises, or assign, convey, encumber,
mortgage, pledge, hypothecate or otherwise transfer or permit the transfer of
this Lease or the interest of Tenant in this Lease, in whole or in part, by
operation of law or otherwise; or (b) permit the use and occupancy of the
Premises by-any party other than Tenant, its agents, employees, invitees, guests
and licensees. Landlord agrees that Landlord’s consent to a proposed assignment
or sublease will not be unreasonably withheld or delayed. Tenant agrees that
Landlord shall not be deemed to have unreasonably withheld its consent if Tenant
is in default under this Lease or if the proposed transferee is a tenant or
occupant of the Building or negotiating with Landlord for space in the Building,
in addition to other circumstances in which Landlord’s consent may reasonably be
withheld. If Tenant

 

9



--------------------------------------------------------------------------------

desires to assign this Lease or enter into any sublease of the Premises, Tenant
shall deliver written notice of such intent to Landlord, together with a copy of
the proposed assignment or sublease and any other information which Landlord
reasonably requires, at least thirty (30) days prior to the effective date of
the proposed assignment or commencement date of the term of the proposed
sublease. Landlord shall advise Tenant within thirty (30) days after receipt by
Landlord of Tenant’s notice of intent and such documentation and other
information of Landlord’s consent or denial of consent to the proposed
assignment or sublease. Any approved sublease shall be expressly subject to the
terms and conditions of this Lease. Tenant shall pay Landlord monthly during the
term of each sublease, 50% of the excess of all rent and other consideration
paid by the subtenant during such month over that portion of the Adjusted
Monthly Base Rent due under this Lease for such month which is allocable on a
square footage basis to the space sublet after the deduction of all reasonable
out-of-pocket costs, including, without limitation, construction costs,
marketing costs, real estate commissions, attorneys’ fees and lease concessions.
Tenant shall pay Landlord 50% of all consideration paid to Tenant on account of
each assignment, after the deduction of all reasonable out-of-pocket costs,
including, without limitation, construction costs, marketing costs, real estate
commissions, attorneys’ fees and lease concessions, when paid by the assignee.
In the event of any sublease or assignment, Tenant shall not be released or
discharged from any liability, whether past, present or future, under this
Lease. For purposes of this Lease, an assignment shall be considered to include
a change in the majority ownership or control of Tenant, if Tenant is a
corporation whose shares of stock are not traded publicly or a partnership,
limited liability company or other business entity. Tenant shall pay Landlord’s
reasonable costs and expenses, including attorneys’ fees and fees of architects,
engineers and other professionals, incurred in connection with any proposed
assignment or sublease, whether or not Landlord consents to such assignment or
sublease.

 

8.2 RECAPTURE. If Tenant desires to assign this Lease or enter into any sublease
of the Premises, Landlord shall have the option (a) to terminate this Lease
effective as of the proposed effective date of the assignment or commencement
date of sublease, in the case of an assignment or of a proposed sublease of all
of the Premises, or (b) to exclude from the Premises covered by this Lease, the
space proposed to be sublet by Tenant, in the case of a proposed sublease of
less than all of the Premises, effective as of the proposed commencement date of
sublease of such space by Tenant. Landlord may exercise such option by giving
Tenant written notice within twenty (20) days after receipt by Landlord of
Tenant’s notice of the proposed assignment or sublease. If Landlord exercises
such option, Tenant shall surrender possession of the Premises or affected
portion thereof to Landlord on the effective date of termination or exclusion,
and neither party hereto shall have any further rights or liabilities with
respect to such space under this Lease. Effective as of the date of exclusion of
any portion of the Premises covered by this Lease pursuant to this paragraph:
(i) Monthly Base Rent shall be reduced by the Monthly Base Rent for the portion
of the Premises so excluded and (ii) the rentable area of the Premises shall be
decreased by the number of square feet of rentable area contained in the portion
of the Premises so excluded and Tenant’s Proportionate Share shall be adjusted
accordingly for all purposes under this Lease. There shall be no restrictions on
Landlord reletting the Premises or the portion thereof so excluded to any other
tenant, including, without limitation, Tenant’s proposed assignee or subtenant.

 

10



--------------------------------------------------------------------------------

8.3 ASSIGNMENT OR SUBLET TO AFFILIATE. Notwithstanding anything to the contrary
contained herein, Landlord’s consent shall not be required for an assignment or
sublease to a Tenant Affiliate (as hereinafter defined), and Landlord shall not
terminate this Lease with respect to any portion of the Premises under Section
8.2 above or collect any excess rent as a result of such assignment or sublet to
a Tenant Affiliate, as long as (a) Tenant gives reasonable advance notice to
Landlord of the proposed assignment or sublease, (b) if an assignment, the
assignee assumes the obligations of Tenant under this Lease, (c) if an
assignment, in the reasonable judgment of Landlord the assignee shall have a net
worth following such assignment not less than the net worth of Tenant as of the
date of this Lease and the assignee shall otherwise be sufficiently financially
responsible to perform its obligations under this Lease and (d) if a sublease,
in the reasonable judgment of Landlord the subtenant is sufficiently financially
responsible to perform its obligations under the sublease. Except as provided in
this Section, all terms of this Article 8 shall apply with respect to an
assignment or sublease to a Tenant Affiliate. As used herein, “Tenant Affiliate”
shall mean any entity (i) which controls, is controlled by or is under common
control with Tenant, (ii) which results from a merger or consolidation with
Tenant or (iii) which acquires all or substantially all of the assets of Tenant;
and “control” shall mean the power to directly or indirectly direct or cause the
direction of the management and policies of an entity.

 

ARTICLE 9

 

MAINTENANCE

 

9.1 LANDLORD’S MAINTENANCE. Landlord, at its expense, shall maintain and make
necessary repairs to the structural elements and exterior windows of the
Building and, subject to Section 5.3, the electrical, plumbing, heating,
ventilation and air conditioning systems therein, except that:

 

(a) Landlord shall not be responsible for the maintenance or repair of any such
systems which are located within the Premises and are supplemental or special to
the Building’s standard systems, whether installed pursuant to the Work Letter
or otherwise; and

 

(b) the cost of performing any of such maintenance or repairs caused by the
negligence of Tenant, its employees, agents, servants, licensees, subtenants,
contractors or invitees or the failure of Tenant to perform its obligations
under this Lease shall be paid by Tenant, except to the extent of insurance
proceeds, if any, actually collected by Landlord with regard to the damage
necessitating such repairs.

 

9.2 TENANT’S MAINTENANCE. Tenant, at its expense, shall keep and maintain the
Premises in good order, condition and repair and in accordance with all
applicable legal, governmental and quasi-governmental requirements, ordinances
and rules (including the Board of Fire Underwriters).

 

11



--------------------------------------------------------------------------------

ARTICLE 10

 

ALTERATIONS AND IMPROVEMENTS

 

10.1 TENANT’S ALTERATIONS. Tenant shall not, without the prior written consent
of Landlord (which consent shall not be unreasonably withheld or delayed), make
or cause to be made any alterations, improvements, additions or installations in
or to the Premises. Notwithstanding the foregoing, Tenant may perform
alterations to the interior of the Premises without Landlord’s consent provided
such alterations (and the performance thereof) do not (i) affect the mechanical,
electrical, HVAC, life safety, or other Building operating systems, (ii) affect
the structural components of the Building or require penetration of the floor or
ceiling of the Premises, (iii) involve the use or disturbance of any Hazardous
Substances (as hereinafter defined) or (iv) cost more than $ 10,000.00 in any
one instance, and that Tenant gives Landlord prior written notice of such
alterations and further provided that such alterations (and the performance
thereof) shall otherwise be in compliance with the provisions of this Section
10.1 (except for the requirement of Landlord’s consent). If Landlord so consents
or Landlord’s consent is not required, before commencement of any such work or
delivery of any materials into the Premises or the Building, Tenant shall
furnish to Landlord for approval: architectural plans and specifications, names
and addresses of all contractors, contracts, necessary permits and licenses,
certificates of insurance and instruments of indemnification against any and all
claims, costs, expenses, damages and liabilities which may arise in connection
with such work, all in such form and amount as may be reasonably satisfactory to
Landlord. In addition, prior to commencement of any such work or delivery of any
materials into the Premises, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord of Tenant’s ability to pay for such work and
materials in full, and, if requested by Landlord, shall deposit with Landlord at
such time such security for the payment of such work and materials as Landlord
may reasonably require. Tenant agrees to hold Landlord, the Manager and its
affiliates and their respective agents and employees forever harmless against
all claims and liabilities of every kind, nature and description which may arise
out of or in any way be connected with such work. All such work shall be done
only by contractors or mechanics approved by Landlord (which approval shall not
be unreasonably withheld or delayed) and at such time and in such manner as
Landlord may from time to time designate. Tenant shall pay the cost of all such
work, including (whether such work is performed by Landlord, Landlord’s
contractors, Tenant’s contractors or a combination thereof) payment to Landlord
of a construction supervisory fee not to exceed in each case (a) 5% of the first
$5,000.00 of the cost of such work plus (b) 2% of the cost of such work in
excess of $5,000.00. Upon completion of such work, Tenant shall furnish Landlord
with contractors’ affidavits and full and final waivers of lien and receipted
bills covering all labor and materials expended. All such work shall be in
compliance with all applicable legal, governmental and quasi-governmental
requirements, ordinances and rules (including the Board of Fire Underwriters),
and all requirements of applicable insurance companies. All such work shall be
done in a good and workmanlike manner and with the use of good grades of
materials. Tenant shall permit Landlord to supervise construction operations in
connection with such work; provided, however, that such supervision or right to
supervise by Landlord shall not constitute any warranty by Landlord to Tenant of
the adequacy of the design, workmanship or quality of such work or materials for
Tenant’s intended use or impose any liability

 

12



--------------------------------------------------------------------------------

upon Landlord in connection with the performance of such work. All alterations,
improvements, additions and installations to or on the Premises shall (subject
to Article 13) become part of the Premises at the time of their installation and
shall remain in the Premises at the expiration or termination of this Lease, or
termination of Tenant’s right of possession of the Premises, without
compensation or credit to Tenant; provided, however, that if prior to such
termination Landlord so directs by notice, Tenant, at Tenant’s sole cost and
expense, shall promptly remove such of the alterations, improvements, additions
and installations placed in the Premises by Tenant as are designated in such
notice and repair any damage to the Premises caused by such removal, failing
which Landlord may remove the same and repair the Premises and Tenant shall pay
the cost thereof to Landlord on demand; and provided further, however, that upon
specific request from Tenant at the time an alteration, improvement, addition or
installation is made, Landlord will notify Tenant whether or not Landlord will
require Tenant to so remove such alteration, improvement, addition or
installation at the expiration or termination of this Lease.

 

10.2 LIENS. Tenant shall not permit any lien or claim for lien of any mechanic,
laborer or supplier or any other lien to be filed against the Building, the real
estate on which the Building is located, the Premises, or any part of such
property arising out of work performed, or alleged to have been performed by, or
at the direction of, or on behalf of Tenant. If any such lien or claim for lien
is filed Tenant shall within ten (10) days after such filing either have such
lien or claim for lien released of record or shall deliver to Landlord a bond or
other security in form, content, amount, and issued by a company reasonably
satisfactory to Landlord indemnifying Landlord and others designated by Landlord
against all costs and liabilities resulting from such lien or claim for lien and
the foreclosure or attempted foreclosure thereof. If Tenant fails to have such
lien or claim for lien so released or to deliver such bond to Landlord,
Landlord, without investigating the validity of such lien, may pay or discharge
the same and Tenant shall reimburse Landlord upon demand for the amount so paid
by Landlord, including Landlord’s expenses and attorneys’ fees.

 

ARTICLE 11

 

WAIVERS OF CLAIMS AND INDEMNITY

 

11.1 WAIVERS. To the maximum extent permitted by law, Tenant hereby releases and
waives all claims against Landlord, the Manager and its affiliates and their
respective agents and employees for injury or damage to person, property or
business sustained in or about the Building or the Premises by Tenant, its
agents or employees other than damage caused by the negligence or the willful
and wanton acts or omissions of Landlord, the Manager or its affiliates or their
respective agents or employees. Without limitation of the foregoing, Tenant
hereby releases and waives all claims for recovery from Landlord, the Manager
and its affiliates, and their respective agents and employees, for loss or
damage to property or business sustained in or about the Building or the
Premises, which loss or damage (a) would be insured against under the standard
form of fire and extended coverage insurance policy used in the State of
Illinois at the time of the loss or damage or

 

13



--------------------------------------------------------------------------------

(b) if the coverage under policies required to be carried under this Lease or
actually carried by Tenant is greater, is or would be insured against under such
policies.

 

11.2 INDEMNIFICATION. To the maximum extent permitted by law, Tenant agrees to
indemnify and hold harmless Landlord, the Manager and its affiliates and their
respective agents and employees, from and against any and all liabilities,
claims, demands, costs and expenses of every kind and nature (including
attorneys’ fees), including those arising from any injury or damage to any
person, property or business (a) sustained in or about the Premises, (b)
resulting from the negligence of Tenant, its employees, agents, servants,
invitees, licensees or subtenants, or (c) resulting from the failure of Tenant
to perform its obligations under this Lease; provided, however, Tenant’s
obligations under this Section shall not apply to injury or damage resulting
from the negligence or the willful or wanton acts or omissions of Landlord, the
Manager or its affiliates or their respective agents or employees. If any such
proceeding is brought against Landlord, the Manager or its affiliates or their
respective agents or employees, Tenant covenants to defend such proceeding at
its sole cost by legal counsel reasonably satisfactory to Landlord, if requested
by Landlord.

 

ARTICLE 12

 

LANDLORD’S REMEDIES

 

12.1 EVENTS OF DEFAULT. Each of the following shall constitute an “event of
default” by Tenant under this Lease: Tenant fails to pay any installment of Rent
when due and fails to cure such default within five (5) days after written
notice to Tenant; Tenant fails to observe or perform any of the other covenants,
conditions or provisions of this Lease or under the Work Letter to be observed
or performed by Tenant and fails to cure such default within twenty (20) days
after written notice to Tenant, except that if such default is susceptible of
being cured but cannot by its nature be cured within twenty (20) days, Tenant
shall have such longer period of time (but not more than sixty (60) days in the
aggregate) as is reasonably necessary to cure such default, so long as Tenant
has promptly commenced and is diligently pursuing such cure; the interest of
Tenant in this Lease is levied upon under execution or other legal process; a
petition is filed by or against Tenant to declare Tenant bankrupt or seeking a
plan of reorganization or arrangement under any Chapter of the Bankruptcy Code,
or any amendment, replacement or substitution therefor, or to delay payment of,
reduce or modify Tenant’s debts, or any petition is filed or other action taken
to reorganize or modify Tenant’s capital structure or upon the dissolution of
Tenant; Tenant is declared insolvent by law or any assignment of Tenant’s
property is made for the benefit of creditors; a receiver is appointed for
Tenant or Tenant’s property; Tenant abandons all or any substantial portion of
the Premises; or Tenant is in default under any other lease with Landlord after
the expiration of any applicable cure period thereunder.

 

12.2 LANDLORD’S REMEDIES. Upon the occurrence of an event of default by Tenant
under this Lease, Landlord, at its option, without further notice or demand to
Tenant (Tenant hereby expressly waiving the service of any statutory notice,
including, but not limited to, the notices

 

14



--------------------------------------------------------------------------------

required by 735 ILCS 5/9-209 and 5/9-210), may in addition to all other rights
and remedies provided in this Lease, at law or in equity:

 

A. Terminate this Lease and Tenant’s right of possession of the Premises, and
recover damages, specifically including, without limitation, all accrued and
unpaid Rent; late charges on accrued and unpaid Rent; the amount, if any,
discounted to present value, by which the Rent for the unexpired portion of the
Term after termination exceeds the fair rental value of the Premises for the
unexpired portion of the Term (after deducting from such fair rental value the
time needed to relet the Premises and the amount of concessions which would
normally be given to a new tenant), as such amounts are determined by Landlord;
and all of Landlord’s expenses of reletting (including repairs, alterations,
improvements, additions, decorations, legal fees and brokerage commissions).

 

B. Terminate Tenant’s right of possession of the Premises without terminating
this Lease, in which event Landlord may, but shall not be obligated to, relet
the Premises, or any part thereof for the account of Tenant, for such rent and
term and upon such terms and conditions as are acceptable to Landlord. For
purposes of such reletting, Landlord is authorized to decorate, repair, alter
and improve the Premises to the extent reasonably necessary. If Landlord does
not relet the Premises, then Tenant shall pay Landlord monthly, on the first day
of each month during the period that Tenant’s right of possession is terminated,
a sum equal to the amount of Rent due under this Lease for such month. If the
Premises are relet and a sufficient sum is not realized from such reletting
after payment of all Landlord’s expenses of reletting (including repairs,
alterations, improvements, additions, decorations, legal fees and brokerage
commissions) to satisfy the payment of Rent due under this Lease for any month,
Tenant shall pay Landlord any such deficiency monthly upon demand. Tenant agrees
that Landlord may file suit to recover any sums due to Landlord under this
Section from time to time and that such suit or recovery of any amount due
Landlord shall not be any defense to any subsequent action brought for any
amount not previously reduced to judgment in favor of Landlord. If Landlord
elects to terminate Tenant’s right of possession only without terminating this
Lease, Landlord may, at its option, enter into the Premises, remove Tenant’s
signs and other evidences of tenancy, and take and hold possession thereof, as
stated in Article 13; provided, however, that such entry and possession shall
not terminate this Lease or release Tenant, in whole or in part, from Tenant’s
obligation to pay the Rent reserved hereunder for the full Term or from any
other obligation of Tenant under this Lease.

 

C. In the event a petition is filed by or against Tenant seeking a plan of
reorganization or arrangement under any Chapter of the Bankruptcy Code, Landlord
and Tenant agree, to the extent permitted by law, that the trustee in bankruptcy
shall determine within sixty (60) days after commencement of the case whether to
assume or reject this Lease.

 

12.3 WAIVER OF TRIAL BY JURY. To the extent permitted by law, Tenant hereby
waives trial by jury in any action, proceeding or counterclaim arising out of or
connected with this Lease.

 

15



--------------------------------------------------------------------------------

12.4 ATTORNEYS’ FEES. Tenant shall pay upon demand all reasonable costs and
expenses, including the reasonable fees of counsel, agents and others retained
by Landlord and court costs, incurred by Landlord in enforcing Tenant’s
obligations under this Lease and the Work Letter or resulting from Tenant’s
default under this Lease (whether incurred in litigation or otherwise), incurred
by Landlord in any action brought by Tenant in which Landlord is the prevailing
party, or incurred by Landlord in any litigation, negotiation or transaction in
which Tenant causes Landlord, without Landlord’s fault, to become involved or
concerned.

 

ARTICLE 13

 

SURRENDER OF PREMISES

 

Upon the expiration or termination of this Lease or termination of Tenant’s
right of possession of the Premises, Tenant shall surrender and vacate the
Premises immediately and deliver possession thereof to Landlord in a clean, good
and tenantable condition, ordinary wear excepted. Upon any termination, Tenant
shall be entitled to remove from the Premises all moveable trade fixtures and
personal property of Tenant without credit or compensation from Landlord,
provided Tenant immediately shall repair all damage resulting from such removal
and shall restore the Premises to a tenantable condition. In the event
possession of the Premises is not immediately delivered to Landlord or if Tenant
shall fail to remove any moveable trade fixtures or personal property which
Tenant is entitled to remove, Landlord may remove same without any liability to
Tenant. Any moveable trade fixtures and personal property which may be removed
from the Premises by Tenant but which are not so removed within five (5) days
after notice from Landlord shall be conclusively presumed to have been abandoned
by Tenant and title to such property shall pass to Landlord without any payment
or credit, and Landlord may, at its option and at Tenant’s expense, store and/or
dispose of such property.

 

ARTICLE 14

 

HOLDING OVER

 

Tenant shall pay Landlord double the Adjusted Monthly Base Rent then applicable
for each month or partial month during which Tenant retains possession of the
Premises, or any part of the Premises, after the expiration or termination of
this Lease. Tenant shall indemnify Landlord against all liabilities and damages,
including, without limitation, consequential damages, sustained by Landlord by
reason of such retention of possession. In addition, all rights or options which
Tenant may have with respect to the leasing of additional space shall become
null and void upon the commencement of such retention of possession and Landlord
shall not have any obligation to give any consents or approvals during the
continuance thereof. The provisions of this Article shall not constitute a
waiver by Landlord of any re-entry rights of Landlord available under this Lease
or by law.

 

16



--------------------------------------------------------------------------------

ARTICLE 15

 

DAMAGE BY FIRE OR OTHER CASUALTY

 

15.1 SUBSTANTIAL UNTENANTABILITY. If either the Premises or the Building is
rendered substantially untenantable by fire or other casualty, Landlord may
elect by giving Tenant written notice within one hundred and twenty (120) days
after the date of such fire or casualty, either to:

 

(a) terminate this Lease as of the date of the fire or other casualty; or

 

(b) proceed to repair or restore the Premises or the Building other than
leasehold improvements and personal property installed by Tenant, to
substantially the same condition as existed immediately prior to such fire or
casualty.

 

If Landlord elects to proceed pursuant to subsection (b) above, Landlord’s
notice (“Landlord’s Estimate Notice”) shall contain Landlord’s reasonable
estimate of the time required to substantially complete such repair or
restoration of the Premises. If Landlord’s Estimate Notice indicates that the
time so required will exceed two hundred ten (210) days from the date Landlord
will be able to undertake repair and restoration, then Tenant shall have the
right to terminate this Lease as of the date of such casualty by giving written
notice to Landlord not later than twenty (20) days after the date of Landlord’s
Estimate Notice. If Tenant is not entitled to or does not elect to terminate
this Lease, Tenant shall have the right to notify Landlord in writing not later
than twenty (20) days after the date of Landlord’s Estimate Notice that Tenant
does intend to terminate this Lease if the repair and restoration of the
Premises is not substantially completed within the Restoration Period (as
hereinafter defined). If Tenant so notifies Landlord, then (i) notwithstanding
Landlord’s prior election to proceed with repair and restoration, Landlord shall
have the right to terminate this Lease by giving written notice to Tenant not
later than twenty (20) days after Tenant gives such notice to Landlord and (ii)
if Landlord does not so terminate this Lease and repair and restoration of the
Premises is not substantially completed within the Restoration Period, then
Tenant shall have the right to terminate this Lease by giving written notice to
Landlord within thirty (30) days after the end of the Restoration Period but
prior to substantial completion of such repair and restoration. For purposes of
this Article, “Restoration Period” shall mean the period ending two hundred
seventy (270) days (i.e., two hundred ten (210) days plus sixty (60) days) from
the date Landlord is able to undertake repair and restoration unless Landlord’s
Estimate Notice indicated a time in excess of two hundred ten (210) days but
Tenant nevertheless did not elect to terminate this Lease, in which case the
Restoration Period shall end after the number of days set forth in Landlord’s
Estimate Notice plus sixty (60) days, as such periods are expressly subject to
extension on account of delays resulting from any of the causes referred to in
Section 26.7 below.

 

15.2 INSUBSTANTIAL UNTENANTABILITY. If either the Premises or the Building is
damaged by fire or other casualty but is not rendered substantially
untenantable, then

 

17



--------------------------------------------------------------------------------

Landlord shall diligently proceed to repair and restore the damaged portions
thereof, other than the leasehold improvements and personal property installed
by Tenant, to substantially the same condition as existed immediately prior to
such fire or casualty, unless such damage occurs during the last twelve (12)
months of the Term, in which event Landlord and (if there has been substantial
damage to the Premises) Tenant shall each have the right to terminate this Lease
as of the date of such fire or other casualty by giving written notice to the
other within thirty (30) days after the date of such fire or other casualty.

 

15.3 RENT ABATEMENT. If all or any part of the Premises are damaged by fire or
other casualty and this Lease is not terminated, Adjusted Monthly Base Rent
shall abate for all or that part of the Premises which are untenantable on a per
diem and proportionate area basis from the date of the fire or other casualty
until Landlord has substantially completed the repair and restoration work in
the Premises which it is required to perform, provided, that as a result of such
fire or other casualty, Tenant does not occupy the portion of the Premises which
are untenantable during such period.

 

15.4 TENANT’S RESTORATION. If all or any part of the Premises are damaged by
fire or other casualty and this Lease is not terminated, Tenant shall promptly
and with due diligence repair and restore the leasehold improvements and
personal property previously installed by Tenant pursuant to this Lease.

 

ARTICLE 16

 

EMINENT DOMAIN

 

16.1 SUBSTANTIAL TAKING. If all or any part of the Premises or the Building is
permanently taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation), with the result, in
the case of a taking or condemnation of a portion of the Building not including
the Premises, that the Premises are rendered substantially untenantable or, in
the case of a taking or condemnation of all or any part of the Premises, that
the remainder of the Premises, if any, is not reasonably usable for the conduct
of Tenant’s business, this Lease shall terminate as of the date title vests in
such authority, and Adjusted Monthly Base Rent shall be apportioned as of such
date.

 

16.2 INSUBSTANTIAL TAKING. If any part of the Premises or the Building is taken
or condemned for any public use or purpose (including a deed given in lieu of
condemnation) and this Lease is not terminated pursuant to Section 16.1, Monthly
Base Rent shall be reduced for the period of such taking by an amount which
bears the same ratio to Monthly Base Rent then in effect as the number of square
feet of rentable area in the Premises so taken or condemned, if any, bears to
the number of square feet of rentable area of the Premises; provided that if
such taking or condemnation results in a larger portion of the Premises, or the
entire Premises, being rendered unusable for the conduct of Tenant’s business,
then such larger portion or the entire Premises, as the case maybe, shall

 

18



--------------------------------------------------------------------------------

be deemed to have been taken or condemned for purposes of this sentence.
Landlord, upon receipt and to the extent of the award in condemnation or
proceeds of sale, shall make necessary repairs and restorations (exclusive of
leasehold improvements and personal property installed by Tenant) to restore the
Premises remaining to as near its former condition as circumstances will permit,
and to the Building to the extent necessary to constitute the portion of same
not so taken or condemned as a complete architectural unit. In the event of any
taking or condemnation described in this Section 16.2, the rentable area of the
Premises and the rentable area of the Building shall be reduced, respectively,
by the number of square feet of rentable area of the Premises, if any, and the
number of square feet of rentable area of the Building, if any, so taken or
condemned, and Tenant’s Proportionate Share shall be adjusted accordingly for
all purposes under this Lease.

 

16.3 COMPENSATION. Landlord shall be entitled to receive the entire price or
award from any such sale, taking or condemnation without any payment to Tenant,
and Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award;
provided, however, Tenant shall have the right separately to pursue against the
condemning authority an award in respect of the loss, if any, to leasehold
improvements paid for by Tenant without any credit or allowance from Landlord
and for costs of relocation if and only to the extent that such award does not
diminish or otherwise adversely affect Landlord’s award.

 

ARTICLE 17

 

TENANT’S INSURANCE

 

Tenant, at its expense, shall maintain in force during the Term:

 

(a) commercial general liability insurance, which shall include coverage for
personal liability, contractual liability, tenant’s legal liability, bodily
injury, death and property damage, all on an occurrence basis with respect to
the business carried on in or from the Premises and Tenant’s use and occupancy
of the Premises, with coverage for any one occurrence or claim of not less than
$2,000,000 or such other amount being required at the time by Landlord from
comparably-sized tenants of the Building as Landlord may reasonably require upon
not less than six (6) months’ prior written notice; and

 

(b) insurance against such other perils and in such amounts as Landlord may from
time to time reasonably require upon not less than ninety (90) days’ prior
written notice, such requirement to be made on the basis that the required
insurance is customary at the time for prudent tenants of properties similar to
the Building in the Chicago, Illinois area.

 

All insurance required to be maintained by Tenant shall be on terms and with
insurers reasonably acceptable to Landlord. Each policy of liability insurance
shall include Landlord, the Manager and its affiliates and others Landlord may
from time to time designate as additional insureds. Each policy of property
insurance shall contain a waiver by the insurer of any rights of subrogation

 

19



--------------------------------------------------------------------------------

or indemnity or any other claim to which the insurer might otherwise be entitled
against Landlord, the Manager or its affiliates or their respective agents or
employees. Each policy of insurance shall contain an undertaking by the insurer
that no material change adverse to Landlord or Tenant will be made, and the
policy will not lapse or be cancelled, except after not less than thirty (30)
days’ prior written notice to Landlord of the intended change, lapse or
cancellation. Tenant shall furnish to Landlord, if and whenever requested by it,
certificates or other evidences acceptable to Landlord as to the insurance from
time to time effected by Tenant and its renewal or continuation in force.

 

ARTICLE 18

 

RULES AND REGULATIONS

 

Tenant agrees for itself and for its subtenants, and each of their respective
employees, agents, and invitees, to comply with the rules and regulations set
forth on Exhibit C attached hereto and with all reasonable modifications and
additions thereto which Landlord may make from time to time. Landlord shall not
be responsible for the violation of any of such rules and regulations by other
tenants of the Building and shall not be obligated to enforce the same against
other tenants. Landlord agrees that it will not discriminate against Tenant in
the enforcement of such rules and regulations.

 

ARTICLE 19

 

LANDLORD’S RIGHTS

 

Landlord shall have the following rights exercisable without notice (except as
expressly provided to the contrary) and without being deemed an eviction or
disturbance of Tenant’s use or possession of the Premises or giving rise to any
claim for set-off or abatement of Rent: (a) to change the name or street address
of the Building, upon not less than forty-five (45) days’ prior written notice
to Tenant; (b) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (c) to designate and/or approve of, prior to
installation, all types of signs, window shades, blinds, drapes or other similar
items, and all internal lighting that may be visible from the exterior of the
Premises; (d) to display the Premises to prospective tenants at reasonable hours
during the last twelve (12) months of the Term upon reasonable advance notice
(which may be written or oral) to Tenant when feasible; (e) to change the
arrangement of entrances, doors, corridors, elevators and stairs in the
Building, provided that no such change shall materially adversely affect access
to the Premises; (f) to grant to any party the exclusive right to conduct any
business or render any service in or to the Building, provided such exclusive
right shall not operate to prohibit Tenant from using the Premises for the
purposes permitted hereunder; (g) to prohibit the placing of vending or
dispensing machines of any kind in or about the Premises other than for use by
Tenant’s employees; (h) to have access for Landlord and other tenants of the
Building to any mail chutes and boxes located in or on the Premises according to
the rules of the United States Post Office; (i) to close entrances to the
Building after normal business hours, except that Tenant and its employees and
invitees shall be entitled to

 

20



--------------------------------------------------------------------------------

admission at all times, under such regulations as Landlord prescribes for
security purposes; (j) to take any and all reasonable measures, including
inspections and repairs to the Premises or to the Building, as may be necessary
or desirable in the ownership, operation or protection thereof; (k) to retain at
all times master keys or pass keys to the Premises; (l) to install, operate and
maintain security systems which monitor, by closed circuit television or
otherwise, all persons entering and leaving the Building; and (m) to install and
maintain pipes, ducts, conduits, wires and structural elements located in the
Premises which serve other parts or other tenants of the Building.

 

ARTICLE 20

 

ESTOPPEL CERTIFICATES

 

Tenant, at any time, and from time to time, within ten (10) days after written
request by Landlord or any Mortgagee (as hereinafter defined), shall execute,
acknowledge and deliver to Landlord or any Mortgagee, and/or to any other person
specified by Landlord or any Mortgagee, a statement certifying that this Lease
is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the date to which Adjusted Monthly Base Rent has
been paid, stating whether or not there exists any default by Landlord or Tenant
under this Lease, and, if so, specifying each such default, stating whether
Tenant has any rights to offsets or abatement of Rent, stating whether Tenant
has prepaid any Rent for more than one month in advance, and certifying as to
such other matters as Landlord or any Mortgagee may reasonably request. Such
statement may be relied upon by Landlord or any Mortgagee, or other person
specified by Landlord or any Mortgagee, and their respective successors and/or
assigns. If Tenant fails to execute and deliver any such statement within ten
(10) days after such request and such failure continues for three (3) business
days following notice from Landlord to Tenant of Tenant’s failure to execute and
deliver the same within the initial ten (10) day period, such failure will
constitute Tenant’s acknowledgment which may be relied on by any person holding
or proposing to acquire an interest in the Building, this Lease or any Mortgage,
that this Lease is unmodified and in full force and effect and will constitute,
as to any such person, a waiver of any defaults on Landlord’s part which may
exist prior to the date of such request. The foregoing shall not limit any other
rights and remedies available to Landlord for breach of this Article.

 

ARTICLE 21

 

RELOCATION OF TENANT

 

At any time after the date of this Lease, Landlord may substitute for the
Premises, other premises in the Building (the “New Premises”), in which event
the New Premises shall be deemed to be the Premises for all purposes under this
Lease, provided: the New Premises shall be similar to the Premises in area and
configuration and shall be on the twenty-fourth (24th) or a higher floor of the
Building; if Tenant is then occupying the Premises, Landlord shall pay the
actual and reasonable

 

21



--------------------------------------------------------------------------------

expenses of physically moving Tenant, its property and equipment to the New
Premises; Landlord shall give Tenant not less than thirty (30) days’ prior
written notice of such substitution; and Landlord, at its expense, shall improve
the New Premises with improvements substantially similar to those in the
Premises at the time of such substitution, if the Premises are then improved, or
if not then improved, Landlord, at its expense, shall improve the New Premises
in accordance with the Work Letter.

 

ARTICLE 22

 

SECURITY DEPOSIT

 

22.1 As security for the performance of its obligations under this Lease and the
Work Letter, Tenant upon its execution of this Lease shall deliver to Landlord a
security deposit (the “Security Deposit”) in the form of an unconditional and
irrevocable letter of credit in favor of Landlord in the amount of $90,904.00.

 

22.2 On or before December 1, 2000 or, if earlier, the date on which Tenant
gives a notice under Paragraph 4 of the Work Letter concerning the date on which
Tenant desires to occupy Suite 3600 for the conduct of business, Tenant shall
increase the amount of the Security Deposit to $141,100.00 by delivering to
Landlord, as security for the performance of Tenant’s obligations under this
Lease and the Work Letter, an additional security deposit in the form of an
unconditional and irrevocable letter of credit in favor of Landlord in the
amount of $50,196.00. If Tenant fails to do so and fails to cure such default
within twenty (20) days after written notice from Landlord to Tenant, such
failure shall constitute an event of default under this Lease. Furthermore,
Landlord may, at its option, in addition to all other rights and remedies
provided in this Lease, at law or in equity, including Landlord’s right to
terminate this Lease or Tenant’s right to possession of the Premises as referred
to in Section 12.2 above, terminate this Lease or Tenant’s right to possession
as to Suite 3600 only. Landlord may exercise such option by giving Tenant
written notice within ninety (90) days after the date of Landlord’s notice to
Tenant pursuant to the preceding provisions of this Section. If Landlord
exercises such option, such termination shall be effective as of the date of
Landlord’s notice of exercise of such option, and Monthly Base Rent and Adjusted
Monthly Base Rent shall be calculated pro rata for purposes of Section 12.2, on
the basis which the rentable area of Suite 3600 bears to the aggregate rentable
area of Suites 3500 and 3600.

 

22.3 The first such letters of credit shall expire no earlier than twelve (12)
months after issuance of the letter of credit required by Section 22.1 and all
replacement letters of credit shall expire no earlier than twelve (12) months
from the expiration date of the then outstanding and expiring letter or letters
of credit to be replaced. Each such letter of credit shall be in form and
substance, and issued by a bank, satisfactory to Landlord. Without limitation of
the foregoing, each issuer of a letter of credit shall have an office in
Chicago, Illinois at which such letter of credit may be presented. Tenant shall
deliver a replacement letter of credit conforming to the requirements of this
Article 22 to Landlord no later than thirty (30) days prior to the expiration
date of any then

 

22



--------------------------------------------------------------------------------

outstanding and expiring letter of credit so that at all times during the Term
of this Lease and continuing until Tenant is entitled to the return of the
Security Deposit pursuant to Section 22.6 below, one or more unexpired letters
of credit in an aggregate amount equal to the amount required by this Article
shall be in the possession of Landlord. In addition, if Landlord reasonably
determines that the creditworthiness of the issuer of any outstanding letter of
credit has become unsatisfactory, Landlord may require that Tenant deliver a
replacement letter of credit from another issuer satisfactory to Landlord within
thirty (30) days after notice from Landlord to Tenant requesting such
replacement letter of credit. Failure by Tenant to deliver any replacement
letter of credit as required by the foregoing provisions shall entitle Landlord
to draw under the outstanding letter or letters of credit to be replaced and to
retain the entire proceeds thereof for application as the Security Deposit under
this Lease. Each letter of credit shall be expressly transferable without fee or
charge and shall entitle any of Landlord and its successors and assigns to draw
thereunder from time to time in part or in whole upon presentation of a sight
draft accompanied by a statement that Landlord is entitled to draw thereunder
pursuant to the terms of this Lease.

 

22.4 If Tenant defaults with respect to any provision of this Lease or the Work
Letter, Landlord may draw under any outstanding letter of credit in part or in
whole and apply all or any part of the proceeds thereof and any cash then held
as part of the Security Deposit to cure any default of Tenant under this Lease
or the Work Letter. Upon notice by Landlord of such application, Tenant shall
replenish the Security Deposit to the full amount then required by this Article
22 by promptly delivering an additional or replacement letter of credit
conforming to the requirements of this Article 22.

 

22.5 Provided that Tenant satisfies the conditions of this Section, with respect
to the periods set forth in the following schedule (a) any replacement letter or
letters of credit required to be delivered pursuant to this Article 22 may be in
an aggregate amount equal to the amount set forth in the following schedule for
the period in which such replacement letter or letters of credit are required to
be delivered and (b) Tenant may deliver from time to time, in substitution for
any letter or letters of credit then held by Landlord, one or more replacement
letters of credit conforming to the requirements of this Article 22 in an
aggregate amount equal to the amount set forth in the following schedule for the
period in which such replacement letter or letters of credit are delivered to
Landlord:

 

Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The period beginning on the second anniversary of the Commencement Date and
ending on the day before the third anniversary of the Commencement Date    $
99,600.00 The period beginning on the third anniversary of the Commencement Date
and ending on the day before the fourth anniversary of the Commencement Date   
$ 58,100.00

 

23



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The period beginning on the fourth anniversary of the Commencement Date and
continuing until Tenant is entitled to the return of the letter of credit
pursuant to Section 22.6    $ 41,500.00

 

It shall be a condition, however, to Tenant’s right pursuant to this Section to
deliver a replacement letter or letters of credit in a reduced amount that
Tenant shall have paid when due all Rent (including Monthly Base Rent and
Adjusted Monthly Base Rent) becoming due under this Lease prior to such
replacement and that there shall have been no event of default by Tenant under
this Lease prior to such replacement and is no default by Tenant under this
Lease on the date of such replacement.

 

22.6 Landlord shall not pay any interest on any cash held as part of the
Security Deposit, except as may be required by law. Within forty-five (45) days
after the later of the Expiration Date and the date on which Tenant vacates and
surrenders the Premises, Landlord shall return to Tenant all outstanding letters
of credit and the balance, if any, of any cash held as part of the Security
Deposit. The Security Deposit shall not be deemed an advance payment of Rent or
a measure of damages for any default by Tenant under this Lease, nor shall it be
a bar or defense to any action which Landlord may at any time commence against
Tenant.

 

ARTICLE 23

 

REAL ESTATE BROKERS

 

Tenant warrants that, except for the Brokers named in Section 1.1L, Tenant has
not dealt with any real estate broker, salesperson, or finder in connection with
this Lease, and no such person initiated or participated in the negotiation of
this Lease, or showed the Premises to Tenant. Tenant agrees to indemnify, defend
and hold harmless Landlord, the Manager and its affiliates, and their respective
agents and employees from and against any and all liabilities and claims
(including attorneys’ fees) for commissions and fees arising out of a breach of
the foregoing warranty. Landlord shall be responsible for the payment of all
commissions to the Brokers specified in this Article, pursuant to separate
agreements between Landlord and such Brokers.

 

ARTICLE 24

 

SUBORDINATION, ATTORNMENT AND MORTGAGEES’ CURE RIGHTS

 

24.1 SUBORDINATION. This Lease is subject and subordinate to all ground or
underlying leases and to each first priority mortgage or trust deed (any such
instrument, a “Mortgage”) which may now or hereafter affect such leases or the
real property of which the Premises are a part and to all increases, renewals,
modifications, consolidations, spreaders, replacements and

 

24



--------------------------------------------------------------------------------

extensions of any such underlying leases and Mortgage. This clause shall be
self-operative and no further instrument of subordination shall be required by
any ground or underlying lessor or by any holder of a first priority mortgage (a
“Mortgagee”). In confirmation of such subordination, Tenant shall execute
promptly any certificate that Landlord may request. Notwithstanding the
foregoing, Tenant agrees that a Mortgagee or other purchaser at foreclosure may
elect to treat this Lease as superior to the lien of the Mortgage in any
foreclosure of the Mortgage.

 

24.2 ATTORNMENT. If any Mortgagee or designee of Mortgagee or other purchaser at
foreclosure or any grantee in a deed in lieu of foreclosure succeeds to
Landlord’s interest in the Building, then, at the request of such Mortgagee,
designee, purchaser or grantee, Tenant shall attorn to such Mortgagee, designee,
purchaser or grantee, but such Mortgagee, designee, purchaser or grantee (a)
shall not be liable for any act or omission of Landlord under this Lease
occurring prior to the conveyance of title to such Mortgagee, designee,
purchaser or grantee, (b) shall not be subject to any offset, defense or
counterclaim accruing prior to such conveyance, (c) shall not be bound by any
payment prior to such conveyance of rent for more than one month in advance
(except prepayments in the nature of security for the performance by Tenant of
its obligations hereunder which security is actually transferred to the
Mortgagee or its designee or such purchaser or grantee), (d) shall not be bound
by any covenant to perform (including, without limitation, any covenant to
complete) any renovation or construction in the Premises or to pay any sums to
Tenant in connection therewith, in either case arising or accruing prior to the
date of such conveyance of Landlord’s interest, (e) shall be liable for the
performance of the other obligations of Landlord under this Lease only during
the period such Mortgagee, designee, purchaser or grantee shall hold such
interest in the Building and (f) shall not be required to account for any
security deposit unless the same is actually delivered to the Mortgagee or its
designee or such purchaser or grantee. All present and future Mortgagees are
intended to be, and may enforce the provisions of this Section as, third party
beneficiaries, before or after foreclosure of the Mortgage held by it.

 

24.3 MORTGAGEES’ CURE RIGHTS. Tenant agrees that if Landlord has notified Tenant
in writing of the name and address of any Mortgagee, Tenant shall send to the
Mortgagee(s) copies of any default notices sent to Landlord. If Landlord’s
default (a) can be cured by the payment of money, any Mortgagee shall have
fifteen (15) days to cure the default; (b) cannot be cured by the payment of
money but is curable within thirty (30) days, such Mortgagee shall have thirty
(30) days to cure the default; and (c) cannot be cured by the payment of money
and cannot be cured within thirty (30) days, such Mortgagee shall have such
period of time as is necessary to cure the default provided that (i) the
Mortgagee shall notify Tenant of its intention to cure the default, (ii) the
Mortgagee commences action to cure the default within thirty (30) days and (iii)
the Mortgagee thereafter proceeds diligently at all times to cure the default.
Notwithstanding the foregoing, in no event shall any Mortgagee have a lesser
period of time to cure a default than any period granted to Landlord under this
Lease.

 

25



--------------------------------------------------------------------------------

ARTICLE 25

 

NOTICES

 

All notices required or permitted to be given under this Lease shall be in
writing and shall be deemed given and delivered, whether or not received, on the
date when personally delivered (and receipted for) or two days following the
date when deposited in the United States Mail, postage prepaid and properly
addressed, certified mail, return receipt requested, at the following addresses:

 

(a) To Landlord: c/o Golub & Company, Suite 2000, 625 North Michigan Avenue,
Chicago, Illinois 60611, Attention: Vice President/Commercial Properties, or
such other address as Landlord shall designate by written notice to Tenant; and

 

(b) To Tenant: At the address specified in Section 1.1C prior to the
Commencement Date, and at the Premises after the Commencement Date, or such
other address as Tenant shall designate by written notice to Landlord.

 

ARTICLE 26

 

MISCELLANEOUS

 

26.1 LATE CHARGES. All delinquent Rent shall bear interest at the maximum rate
permitted by law or the rate per annum of five (5) percentage points above the
rate then most recently announced by Bank One, N.A. or its successor as its
prime or corporate base lending rate, from time to time in effect at its office
in Chicago, Illinois, whichever is less, from the date due until paid. In
addition, if any installment of Rent is delinquent by more than five (5) days,
Tenant shall also pay to Landlord a late charge in an amount equal to 5% of the
amount of the delinquent installment, which late charge shall be immediately due
and payable.

 

26.2 FINANCIAL INFORMATION. Tenant represents to Landlord that all financial
statements and financial information previously furnished by Tenant to Landlord
fairly and accurately reflect the financial condition of Tenant as of the dates
stated in such statements or information. Tenant agrees to furnish to Landlord
upon Landlord’s written request current financial statements of Tenant prepared
in accordance with generally accepted accounting principles consistently applied
and certified by the chief financial officer of Tenant as fairly and accurately
reflecting the financial condition of Tenant.

 

26.3 NO OPTION. The execution of this Lease by Tenant and delivery of same to
Landlord or the Manager does not constitute a reservation of or option for the
Premises or an agreement on the part of Landlord to enter into a Lease and this
Lease shall become effective only if and when Landlord executes and delivers
same to Tenant; provided, however, the execution and delivery by Tenant of this
Lease to Landlord or the Manager shall constitute an irrevocable offer by

 

26



--------------------------------------------------------------------------------

Tenant to lease the Premises on the terms and conditions herein contained, which
offer may not be withdrawn or revoked for five (5) business days after such
execution and delivery. If Tenant is a corporation, it shall deliver to Landlord
concurrently with the delivery to Landlord of an executed Lease, certified
resolutions of Tenant’s directors authorizing execution and delivery of this
Lease and the performance by Tenant of its obligations hereunder.

 

26.4 ACCORD AND SATISFACTION. No payment by Tenant or receipt by Landlord of a
lesser amount than any installment or payment of Rent due shall be deemed to be
other than on account of the amount due, and no endorsement or statement on any
check or any letter accompanying any check or payment of Rent shall be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
payment of Rent or pursue any other remedies available to Landlord. No receipt
of money by Landlord from Tenant after the termination of this Lease or Tenant’s
right of possession of the Premises shall reinstate, continue or extend the
Term.

 

26.5 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING. In the event of any sale or
other transfer of the Building, Landlord shall be entirely freed and relieved of
all agreements and obligations of Landlord hereunder accruing or to be performed
after the date of such sale or transfer.

 

26.6 SUCCESSORS AND ASSIGNS. This Lease shall be binding upon and inure to the
benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

26.7 FORCE MAJEURE. Landlord shall not be deemed in default with respect to any
of the terms, covenants and conditions of this Lease on Landlord’s part to be
performed, if Landlord fails to timely perform same and such failure is due in
whole or in part to any strike, lockout, labor trouble (whether legal or
illegal), civil disorder, inability to procure materials, failure of power,
restrictive governmental laws and regulations, delays in obtaining building
permits, riots, insurrections, war, fuel shortages, accidents, casualties, acts
of God, acts caused directly or indirectly by Tenant (or Tenant’s agents,
employees or invitees) or any other cause beyond the reasonable control of
Landlord. Landlord shall not be liable in damages, by abatement of Rent or
otherwise, for any such failure, and such failure shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Tenant shall not be deemed in default with respect to any of
the terms, covenants and conditions of this Lease on Tenant’s part to be
performed, if Tenant fails to timely perform same and such failure is due in
whole or in part to any strike, lockout, labor trouble (whether legal or
illegal), civil disorder, inability to procure materials, failure of power,
restrictive governmental laws and regulations, delays in obtaining building
permits, riots, insurrections, war, fuel shortages, accidents, casualties, acts
of God, acts caused directly or indirectly by Landlord (or Landlord’s agents,
employees or invitees) or any other cause beyond the reasonable control of
Tenant. This Section shall not excuse any failure of either Landlord or Tenant
to make timely payments of amounts due under this Lease.

 

27



--------------------------------------------------------------------------------

26.8 CAPTIONS. The Article and Section captions in this Lease are inserted only
as a matter of convenience and in no way define, limit, construe, or describe
the scope or intent of such Articles and Sections.

 

26.9 APPLICABLE LAW. This Lease shall be construed in accordance with the laws
of the State of Illinois.

 

26.10 TIME OF THE ESSENCE. Time is of the essence of this Lease and the
performance of all obligations hereunder.

 

26.11 LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS. If Tenant fails timely
to perform any of its obligations under this Lease or the Work Letter, Landlord
shall have the right (but not the obligation), after the expiration of any
notice and grace period elsewhere under this Lease or the Work Letter expressly
granted to Tenant for the performance of such obligation or in an emergency, to
perform such obligation on behalf and at the expense of Tenant without further
notice to Tenant, and all sums expended or expenses incurred by Landlord in
performing such obligation shall be deemed to be additional Rent under this
Lease and shall be due and payable upon demand by Landlord.

 

26.12 DELAY IN POSSESSION. In no event shall Landlord be liable to Tenant if
Landlord is unable to deliver possession of the Premises to Tenant on the
Commencement Date or unable to deliver possession of any other space subject to
this Lease on the date of commencement of the term with respect to such space
for causes outside Landlord’s reasonable control. If Landlord is unable to
deliver possession of the Premises to Tenant by the Commencement Date, the
Commencement Date shall be deferred until Landlord can deliver possession to
Tenant, and the Expiration Date shall be deferred for an equal number of days.
For purposes of this Section, Landlord shall not be deemed to be unable to
deliver possession solely because any Work to be performed under the Work Letter
is not complete. If Landlord is unable to deliver possession of any other space
to Tenant on the date of commencement of the term with respect to such space,
the date of commencement of such term shall be deferred until Landlord can
deliver possession to Tenant, but the Expiration Date shall not be extended or
deferred unless Landlord and Tenant have so agreed in writing.

 

26.13 ENVIRONMENTAL REQUIREMENTS. Tenant shall not cause or permit to occur:

 

(a) any violation of any present or future federal, state or local law,
ordinance or regulation related to environmental conditions in or about the
Premises, including, but not limited to, improvements or alterations made to the
Premises at any time by Tenant, its agents or contractors, or

 

(b) the use, generation, release, manufacture, refining, production, processing,
storage or disposal of any “Hazardous Substances” (as hereinafter defined) in or
about the

 

28



--------------------------------------------------------------------------------

Premises, or the transportation to or from the Premises of any Hazardous
Substances, provided that Tenant may keep and use in the Premises such types and
quantities of Hazardous Substances as are routinely and customarily used in
normal office operations in buildings comparable to the Building, so long as
Tenant stores, uses and disposes of such Hazardous Substances in compliance with
the laws, ordinances and regulations referred to in clause (a).

 

Tenant, at its expense, shall comply with each present and future federal, state
and local law, ordinance and regulation related to environmental conditions in
or about the Premises or Tenant’s use of the Premises, including, without
limitation, all reporting requirements and the performance of any cleanups
required by any governmental authorities. Tenant shall indemnify, defend and
hold harmless Landlord, the Manager and its affiliates, and their respective
agents, contractors and employees from and against all fines, suits, claims,
actions, damages, liabilities, costs and expenses (including attorneys’ and
consultants’ fees) asserted against or sustained by any such person or entity
arising out of or in any way connected with Tenant’s failure to comply with its
obligations under this Section, which obligations shall survive the expiration
or termination of this Lease.

 

As used in this Lease, “Hazardous Substances” shall include, without limitation,
flammables; explosives; radioactive materials; asbestos containing materials
(ACMs), excluding any ACMs which Landlord is required to abate pursuant to
Paragraph 6 of the Work Letter (as to which Tenant shall not have any obligation
hereunder, notwithstanding any of the foregoing which may appear to be to the
contrary); polychlorinated biphenyls (PCBs); chemicals known to cause cancer or
reproductive toxicity; pollutants; contaminants; hazardous wastes; toxic
substances; petroleum and petroleum products; chlorofluorocarbons (CFCs); and
substances declared to be hazardous or toxic under any present or future
federal, state or local law, ordinance or regulation.

 

26.14 RENOVATION OR DEMOLITION. Landlord shall have the right to terminate this
Lease without compensation to Tenant upon not less than ninety (90) days’ prior
notice to Tenant if Landlord intends to demolish the Building.

 

26.15 LIMITATION OF LIABILITY. Notwithstanding anything in this Lease to the
contrary, the liability of Landlord under this Lease shall be limited to its
equity interest in the Building and Tenant agrees that no judgment against
Landlord under this Lease may be satisfied against any property or assets of
Landlord other than the equity interest of Landlord in the Building.

 

26.16 ENTIRE AGREEMENT. This Lease and the Exhibits attached hereto contain the
entire agreement between Landlord and Tenant concerning the Premises and there
are no other agreements, either oral or written.

 

26.17 NO CONSTRUCTION AGAINST PREPARER OF LEASE. This Lease has been prepared by
Landlord and its professional advisors and reviewed by Tenant and its
professional advisors. Landlord, Tenant and their separate advisors believe that
this Lease is the product of all of their efforts, that it expresses their
agreement and that it should not be interpreted in favor of either

 

29



--------------------------------------------------------------------------------

Landlord or Tenant or against either Landlord or Tenant merely because of their
efforts in preparing it.

 

26.18 TENANT. The word “Tenant” whenever used herein shall be construed to mean
Tenants or any one or more of them in all cases where there is more than one
Tenant; and the necessary grammatical changes required to make the provisions
hereof apply either to corporations or other organizations, partnerships or
other entities, or individuals shall in all cases be assumed as though in each
case fully expressed. In all cases where there is more than one Tenant, the
liability of each shall be joint and several.

 

26.19 RECORDING. Tenant shall not record this Lease or a memorandum of this
Lease.

 

26.20 SEVERABILITY. The invalidity or unenforceability of any provision of this
Lease shall not affect or impair any other provisions.

 

ARTICLE 27

 

RIGHT OF FIRST OFFER

 

Provided (i) this Lease is then in full force and effect; (ii) no event of
default by Tenant is in existence either on the date of delivery of Tenant’s
Notice (as hereinafter defined) or, unless waived in writing by Landlord for the
purpose of the Right of First Offer (as hereinafter defined), on the pertinent
Effective Date (as hereinafter defined); and (iii) as demonstrated by current
financial statements furnished by Tenant to Landlord, there has been no material
adverse change in the financial condition of Tenant since the date of this
Lease, Tenant shall have the right of first offer (the “Right of First Offer”)
as hereinafter described to lease any space (“First Offer Space”) on the
thirty-fourth (34th) and thirty-seventh (37th) floors of the Building which
Landlord proposes to lease for a term commencing during the First Offer Period.
For purposes of this Article, the term “First Offer Period” shall mean the Term
of this Lease and any extensions and renewals, provided, however, that the First
Offer Period shall not include the last two (2) years of the initial Term or of
any extension or renewal term unless Landlord and Tenant have entered into an
amendment to this Lease extending the Term for an additional period or entered
into a new lease for the Premises. The lease of any First Offer Space shall be
for a term beginning on the Effective Date for such First Offer Space and ending
contemporaneously with the expiration of the Term and any renewals or
extensions, unless sooner terminated as provided in this Lease. The Right of
First Offer is subject to Landlord’s right to renew or extend the lease of or
enter into a new lease with any tenant occupying any portion of any First Offer
Space even if not pursuant to an option contained in its lease. The Right of
First Offer is also subject to any rights or options to lease granted to third
parties prior to the date of this Lease and the rights of third parties who are
parties to leases dated after the date of this lease whose leased premises were
offered to Tenant pursuant to this Article, but waived or deemed waived by
Tenant pursuant to subsections (A) and (B) below. The Right of First Offer is
exercisable at the following times and upon the following conditions:

 

A. Prior to leasing any First Offer Space for a term commencing during the First
Offer Period, Landlord shall provide written notice thereof to Tenant
(“Landlord’s Notice”) and shall include in Landlord’s Notice an offer to Tenant
to lease such First Offer Space at the First Offer Prevailing Market Rate (as
defined below), and shall also include in Landlord’s Notice the amount of any
increase in the Security Deposit as a result of the lease of such First Offer
Space. Tenant shall have a period of five (5) business days after the date of
delivery of Landlord’s Notice to notify Landlord (“Tenant’s Notice”) whether
Tenant elects to exercise the right granted hereby to lease such First Offer
Space. Tenant may only elect to lease the entire First Offer Space described in
Landlord’s Notice. If Tenant fails to give Tenant’s Notice to Landlord within
the required five (5) business day period, Tenant shall be deemed to have failed
to exercise its right to lease such First Offer Space.

 

30



--------------------------------------------------------------------------------

B. If Tenant fails to exercise its right to lease any First Offer Space,
Landlord shall have the right to lease all or any portion of such First Offer
Space to any prospective tenant or others on such terms and provisions as may be
acceptable to Landlord and Tenant shall have no further Right of First Offer to
lease such First Offer Space. Notwithstanding the foregoing, Landlord shall not
enter into a lease of any portion of such First Offer Space without again giving
a Landlord’s Notice if the net present value as of the proposed commencement
date of such lease expressed as a single dollar figure, discounted using a rate
of ten percent (10%) per annum, of all rent (other than payments to be made by
such Tenant on account of Taxes and Operating Expenses) of whatever nature or
however denominated for the term of such lease, less the net present value of
any rent concessions, construction allowances, tenant improvement work and other
relevant economic concessions, discounted at the same rate, is less than ninety
percent (90%) of the comparable amount determined by using the economic terms
set forth in Landlord’s Notice regarding such First Offer Space (as adjusted on
a proportional basis to reflect any differences in the size of space or length
of the term). In addition, if Landlord shall not have leased such First Offer
Space within the period ending two hundred seventy (270) days following the date
of Landlord’s Notice regarding such First Offer Space plus, if Landlord is
negotiating with a particular potential tenant at the time such period expires,
such additional period during which Landlord continues to negotiate with such
potential tenant, Landlord shall not enter into a lease of any portion of such
First Offer Space without again giving a Landlord’s Notice for such portion of
such First Offer Space.

 

C. In the event that Tenant shall exercise its Right of First Offer as provided
herein, Landlord and Tenant shall enter into a written agreement modifying and
supplementing this Lease and containing other appropriate terms and provisions
relating to the addition to the Premises of the First Offer Space being leased
(including specifically the increase of Tenant’s Proportionate Share and Rent
and any increase in the Security Deposit as a result of such addition). The
Monthly Base Rent per square foot of rentable area to be paid under this Lease
for the First Offer Space so leased shall be the rate quoted by Landlord in its
Landlord’s Notice as the First Offer Prevailing Market Rate for such First Offer
Space. Monthly Base Rent for the First Offer Space for any partial month shall
be prorated. The

 

31



--------------------------------------------------------------------------------

payment of the Monthly Base Rent for the First Offer Space so leased shall
commence on the date (the “Effective Date”) which is the later of (i) one (1)
day after the termination date of the term of the lease, if any, with another
tenant for such First Offer Space, or (ii) the date agreed upon by Landlord and
Tenant. In the event Landlord and Tenant are unable to agree on the Effective
Date in any instance, the Effective Date shall be the earlier of (a) the date
sixty (60) days after the date on which Tenant notified Landlord of its election
to lease such First Offer Space, or (b) the date of Tenant’s occupancy of all or
any portion of such First Offer Space for the conduct of business. Landlord
shall use reasonable diligence to make such First Offer Space available to
Tenant on the pertinent Effective Date; however, Landlord shall not be liable
for the failure to give possession to Tenant of such First Offer Space on the
pertinent Effective Date by reason of the holding over or retention of
possession of any tenant, tenants, or occupants, or for any other reason, nor
shall this failure impair the validity of this Lease, nor extend the Term, but
the rent for such First Offer Space shall be abated until possession is
delivered to Tenant and this abatement shall be in full settlement of all claims
that Tenant might otherwise have against Landlord by reason of the failure to
give possession of such First Offer Space to Tenant on the pertinent Effective
Date. The First Offer Space shall be tendered to Tenant in an “as is” condition
and Landlord shall have no obligation to alter, remodel, decorate or improve the
First Offer Space (or to pay for any such work), except to the extent that the
same is to be provided in kind as part of the First Offer Prevailing Market
Rate.

 

D. For purposes hereof, “First Offer Prevailing Market Rate” shall mean the
prevailing market rate per square foot of rentable area under expansion leases
and amendments for terms commencing on or about the pertinent Effective Date for
space in the Building and in comparable buildings in downtown Chicago comparable
to the First Offer Space being leased, as reasonably determined by Landlord. The
First Offer Prevailing Market Rate shall include any prevailing increases to
rent such as percentage or fixed increases or increases based on an index. The
determination of First Offer Prevailing Market Rate shall take into account any
material economic differences between the terms of the lease of the First Offer
Space pursuant to this Article and any comparison lease, such as rent
abatements, construction costs and other concessions, and the manner thereunder,
if any, in which Landlord or the other landlord under any such lease is
reimbursed for operating expenses and taxes. Prevailing market terms such as
rent abatements, construction costs and other concessions, if any, shall, at the
option of Landlord, be provided to Tenant in kind. If not provided in kind, such
terms shall be reflected in the First Offer Prevailing Market Rate.

 

E. Any termination of this Lease or of Tenant’s right to possession, any
assignment of this Lease, or any subletting (other than pursuant to Section 8.3
above) of all or any part of the Premises shall automatically terminate the
Right of First Offer.

 

32



--------------------------------------------------------------------------------

ARTICLE 28

 

OPTION TO EXPAND

 

A. Provided that on the date of Tenant’s exercise of the Expansion Option (as
hereinafter defined) and, unless waived in writing by Landlord for purposes of
the Expansion Option, on the Expansion Space Commencement Date (as hereinafter
defined) (i) this Lease is in full force and effect, (ii) no event of default by
Tenant is in existence and (iii) as demonstrated by current financial statements
furnished by Tenant to Landlord, there has been no material adverse change in
the financial condition of Tenant since the date of this Lease, Tenant shall
have a one time right to lease additional space in the Building (the “Expansion
Option”) pursuant to this Lease on the terms and conditions set forth in this
Article.

 

B. The Expansion Option shall consist of the right to lease space in the
Building, the area, configuration and location of which will be designated by
Landlord subject to the terms of this Section (the “Expansion Space”), for a
term commencing on January 1, 2003 (the “Expansion Space Commencement Date”) and
coterminous with the Term of this Lease, as it may be extended or renewed. The
Expansion Space shall be on any of the floors in the Building’s “tower” and
shall contain not less than 4,000 rentable square feet and not more than 6,000
rentable square feet. Landlord shall identify the Expansion Space and the
rentable area thereof by written notice (the “Expansion Terms Notice”) to
Tenant, which Expansion Terms Notice shall also state the Monthly Base Rent for
the Expansion Space and the amount of any increase in the Security Deposit as a
result of the lease of the Expansion Space. The Expansion Option shall be
exercisable by written notice given by Tenant to Landlord not later than April
1, 2002. Landlord may give the Expansion Terms Notice at any time after the date
hereof, but shall not be obligated to give the Expansion Terms Notice unless
Tenant validly exercises the Expansion Option, and then not until the later to
occur of (i) the date which is thirty (30) days after such exercise and (ii)
April 1, 2002. If Landlord gives the Expansion Terms Notice prior to Tenant
giving notice of exercise of the Expansion Option, Tenant’s subsequent notice of
exercise of the Expansion Option shall be irrevocable. If Landlord does not give
the Expansion Terms Notice prior to Tenant giving notice of exercise of the
Expansion Option, Tenant shall have the right to rescind its exercise of the
Expansion Option by giving notice to Landlord within three (3) business days
after the date on which Landlord gives the Expansion Terms Notice, in which case
the Expansion Option shall be null and void and of no further force and effect;
absent such notice, Tenant’s exercise of the Expansion Option shall remain in
effect.

 

C. The Monthly Base Rent per square foot of rentable area to be paid under this
Lease for the Expansion Space shall be the Expansion Prevailing Market Rate for
the Expansion Space (as defined below). Monthly Base Rent for the Expansion
Space for a partial month shall be prorated. Monthly Base Rent for the Expansion
Space shall be subject to adjustment pursuant to Article 4 of this Lease. For
purposes of calculating Adjusted Monthly Base Rent, Tenant’s Proportionate Share
shall be increased as of the Expansion Space Commencement Date to reflect the
number of rentable square feet of the Expansion Space. The Expansion Space shall
be tendered to Tenant in an “as is” condition and Landlord shall have no
obligation to alter, remodel, decorate or improve the Expansion

 

33



--------------------------------------------------------------------------------

Space (or to pay for any such work), except to the extent that the same is to be
provided in kind as part of the Expansion Prevailing Market Rate.

 

D. For purposes hereof, “Expansion Prevailing Market Rate” shall mean the
prevailing market rate per square foot of rentable area under expansion leases
and amendments for terms commencing on or about the Expansion Space Commencement
Date for space in the Building and in comparable buildings in downtown Chicago
comparable to the Expansion Space, as reasonably determined by Landlord. The
Expansion Prevailing Market Rate shall include any prevailing increases to rent
such as percentage or fixed increases or increases based on an index. The
determination of Expansion Prevailing Market Rate shall take into account any
material economic differences between the terms of the lease of the Expansion
Space pursuant to this Article and any comparison lease, such as rent
abatements, construction costs and other concessions, and the manner thereunder,
if any, in which Landlord or the other landlord under any such lease is
reimbursed for operating expenses and taxes. Prevailing market terms such as
rent abatements, construction costs and other concessions, if any, shall, at the
option of Landlord, be provided to Tenant in kind. If not provided in kind, such
terms shall be reflected in the Expansion Prevailing Market Rate.

 

E. Any termination of this Lease or of Tenant’s right to possession, any
assignment of this Lease, or any subletting (other than pursuant to Section 8.3
above) of all or any part of the Premises by Tenant shall automatically
terminate the Expansion Option.

 

F. If Tenant is entitled to and properly exercises the Expansion Option,
Landlord shall prepare a commercially reasonable amendment (the “Expansion
Amendment”) to this Lease to reflect the terms of the lease of the Expansion
Space.

 

ARTICLE 29

 

OPTION TO RENEW

 

A. Tenant shall have the right to extend the Term of this Lease (the “Option to
Renew”) for one (1) additional period of five (5) years (the “Renewal Term”)
commencing on the day next following the Expiration Date and ending on the day
preceding the fifth (5th) anniversary of the date on which the Renewal Term
commences if:

 

(i) Landlord receives notice of exercise (the “Renewal Notice”) at least three
hundred fifteen (315) days prior to the Expiration Date;

 

(ii) As demonstrated by current financial statements furnished by Tenant to
Landlord, there has been no material adverse change in the financial condition
of Tenant since the date of this Lease;

 

34



--------------------------------------------------------------------------------

(iii) There shall be no event of default in existence at the time Tenant
delivers its Renewal Notice, at the time Tenant delivers its Binding Notice (as
hereinafter defined), or, unless waived in writing by Landlord for the purposes
of the Option to Renew, on the date on which the Renewal Term will commence;

 

(iv) Not more than twenty-five percent (25%) of the rentable area of the
Premises is sublet (other than pursuant to Section 8.3 above) at the time that
Tenant delivers its Renewal Notice or at the time Tenant delivers its Binding
Notice;

 

(v) This Lease has not been assigned prior to the date that Tenant delivers its
Renewal Notice or prior to the date Tenant delivers its Binding Notice; and

 

(vi) Tenant executes and returns the Renewal Amendment (hereinafter defined)
within thirty (30) days after its submission to Tenant.

 

B. The Monthly Base Rent rental rate per rentable square foot of the Premises
during the Renewal Term shall equal the Renewal Prevailing Market Rate
(hereinafter defined) per rentable square foot of the Premises for the Renewal
Term, which Monthly Base Rent shall be adjusted as provided in Article 4 of this
Lease.

 

C. Within thirty (30) days after receipt of Tenant’s Renewal Notice, Landlord
shall advise Tenant of the applicable Monthly Base Rent rental rate for the
Premises. Tenant, within fifteen (15) days after the date on which Landlord
advises Tenant of the applicable Monthly Base Rent rental rate for the Renewal
Term, shall either (i) give Landlord final binding written notice (“Binding
Notice”) of Tenant’s exercise of the Option to Renew or (ii) if Tenant
reasonably disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such fifteen
(15) day period, the Option to Renew shall be null and void and of no further
force and effect. If Tenant provides Landlord with a Binding Notice, Landlord
and Tenant shall enter into the Renewal Amendment upon the terms and conditions
set forth herein. If Tenant provides Landlord with a Rejection Notice, Landlord
and Tenant shall work together in good faith to agree upon the Renewal
Prevailing Market Rate for the Premises during the Renewal Term. Upon agreement,
Tenant shall provide Landlord with a Binding Notice and Landlord and Tenant
shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof. If Landlord and Tenant fail to agree upon the Renewal
Prevailing Market Rate within thirty (30) days after Tenant delivers a Rejection
Notice, the Option to Renew shall be null and void and of no further force and
effect.

 

D. If Tenant is entitled to and properly exercises the Option to Renew, Landlord
shall prepare an amendment (the “Renewal Amendment”) to this Lease to reflect
changes in the Monthly Base Rent and other appropriate terms. However, an
otherwise valid exercise of the Option to Renew shall, at Landlord’s option, be
fully effective whether or not the Renewal Amendment is executed.

 

35



--------------------------------------------------------------------------------

E. For purposes hereof, “Renewal Prevailing Market Rate” shall mean the
prevailing market rate per square foot of rentable area under renewal leases and
amendments for terms commencing on or about the date on which the Renewal Term
will commence for space in the Building and in comparable buildings in downtown
Chicago comparable to the Premises, as reasonably determined by Landlord. The
Renewal Prevailing Market Rate shall include any prevailing increases to rent
such as percentage or fixed increases or increases based on an index. The
determination of Renewal Prevailing Market Rate shall take into account any
material economic differences between the terms of this Lease and any comparison
lease, such as rent abatements, construction costs and other concessions, and
the manner thereunder, if any, in which Landlord or the other landlord under any
such lease is reimbursed for operating expenses and taxes. Prevailing market
terms such as rent abatements, construction costs and other concessions, if any,
shall, at the option of Landlord, be provided to Tenant in kind. If not provided
in kind, such terms shall be reflected in the Renewal Prevailing Market Rate.

 

ARTICLE 30

 

TEMPORARY USE

 

A. Subject to the terms and conditions set forth (i) in this Article 30 and (ii)
in this Lease as if the Temporary Space Term (as hereinafter defined) were
within the Term of this Lease, Tenant shall have the right and option to occupy
and use, for the permitted use specified in this Lease, the portion of the
Premises known as Suite 3600 (referred to for purposes of this Article as the
“Temporary Space”) for the Temporary Space Term. Tenant’s occupancy of the
Temporary Space shall not advance the Commencement Date under this Lease.

 

B. The Temporary Space Term shall commence on a date designated by Tenant on not
less than three (3) business days’ notice to Landlord of Tenant’s exercise of
its option to occupy the Temporary Space (the date so designated by Tenant being
herein referred to as the “Temporary Space Commencement Date”) and end on the
earliest of (i) the Commencement Date under this Lease or, if later, the date on
which the Work to be performed in Suite 3500 pursuant to the Work Letter is
substantially complete, (ii) Tenant’s occupancy of all or any portion of Suite
3500 for the conduct of business and (iii) any termination of this Lease (the
“Temporary Space Termination Date”).

 

C. The Temporary Space shall be tendered to Tenant in an “as is” condition and
Landlord shall have no obligation with respect to the Temporary Space Term to
improve the Temporary Space in any manner.

 

D. On or before the Temporary Space Termination Date, Tenant shall (a) remove
all Tenant’s trade fixtures and property from the Temporary Space; (b) surrender
the Temporary Space, and all keys thereto, to Landlord in broom-clean condition;
and (c) perform any other activities specified in this Lease upon surrender of
the Premises. Tenant shall be liable for costs incurred by Landlord as a result
of Tenant’s failure to perform any of the foregoing.

 

36



--------------------------------------------------------------------------------

E. Commencing on the Temporary Space Commencement Date, Tenant shall pay to
Landlord, as rent for the Temporary Space for the Temporary Space Term, the sum
of $2,000.00 per month (prorated for any partial month), in accordance with the
provisions of Article 3 of this Lease. Tenant shall not be obligated to pay any
amounts pursuant to Article 4 of this Lease for the Temporary Space for the
Temporary Space Term.

 

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.1 D hereof.

 

LANDLORD:

GOLUB & COMPANY, an Illinois corporation, as

agent for THIRTY-THREE ASSOCIATES LLC, a

Delaware limited liability company

By:   /s/ Illegible

Title:

  Illegible

 

TENANT: TIGRIS CORPORATION, a New York corporation By:   /s/ Illegible

Title:

  Principal

 

37



--------------------------------------------------------------------------------

 

EXHIBIT A

 

PLANS OF PREMISES

 



--------------------------------------------------------------------------------

 

LOGO [g63186ex10_1744.jpg]

 



--------------------------------------------------------------------------------

 

LOGO [g63186ex10_1745.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT B

 

WORK LETTER

 

In consideration of the covenants contained in this Work Letter and in the
Lease, Landlord and Tenant agree as follows:

 

1. Tenant desires Landlord to perform certain initial leasehold improvement work
(the “Work”) in the Premises. Tenant has furnished to Landlord a plan (“Tenant’s
Plan”) for the Work. Tenant, at its expense, agrees to cause an interior space
planner (“Tenant’s Planner”) and a consulting engineer, each designated or
reasonably approved by Landlord, to deliver to Landlord on or before March 27,
2000, as to the Work in Suite 3500, and on or before September 1, 2000, as to
the Work in Suite 3600, full and complete architectural and engineering drawings
(the “Working Drawings”, collectively) for the Work, which shall be consistent
with Tenant’s Plan and shall include (a) furniture plans showing details of
space occupancy, (b) reflected ceiling plans, (c) partition and door location
plans, (d) telephone and electrical plans noting any special lighting and power
load requirements, (e) environmental design criteria and all security and
communications information, (f) detail plans and (g) finish plans, schedules and
specifications for the Work, all of which shall be acceptable to Tenant. The
Working Drawings shall be subject to Landlord’s written approval, which shall
not be unreasonably withheld. If Landlord disapproves the Working Drawings,
Landlord shall advise Tenant generally of the changes required in the Working
Drawings so that they will meet Landlord’s approval. Tenant shall thereafter
cause Tenant’s Planner and the consulting engineer to deliver to Landlord,
within five (5) business days after Tenant’s receipt of such advice, revised
Working Drawings which are acceptable to Landlord and in form and condition
suitable to be released and issued for construction. Tenant represents to
Landlord that Tenant has reviewed its needs and the above specified delivery
date with Tenant’s Planner and consulting engineer and that Tenant has assured
itself that the Working Drawings (and revised Working Drawings, if required) can
be delivered as hereinabove required. Tenant agrees to cooperate with Tenant’s
Planner and the consulting engineer and to furnish Tenant’s Planner and the
consulting engineer all information requested by them as promptly as possible
and in any event in sufficient time to cause the Working Drawings to be prepared
(or revised, as the case may be) and delivered timely as hereinabove provided.
Approval by Landlord of the Work and the Working Drawings shall not constitute
any warranty by Landlord to Tenant of the adequacy of the design for Tenant’s
intended use of the Premises.

 

2. Landlord shall perform the Work shown on the approved Working Drawings.
Landlord shall pay the cost of the Work in Suite 3500 up to a maximum amount of
$ 126,769.76 (the “Suite 3500 Allowance”, which is in the amount equal to $30.68
per square foot of rentable area of Suite 3500) and pay the cost of the Work in
Suite 3600 up to a maximum amount of $145,880.00 (the “Suite 3600 Allowance”,
which is in the amount equal to $35.00 per square foot of rentable area of Suite
3600; each of the Suite 3500 Allowance and Suite 3600 Allowance are sometimes
referred to as an “Allowance”). Tenant shall pay the cost of the Work in each
portion of the Premises in

 



--------------------------------------------------------------------------------

excess of the pertinent Allowance, in the manner provided in Paragraph 3 below.
If the cost of the Work in either portion of the Premises is less than the
pertinent Allowance, Tenant shall not be entitled to any credit or payment from
Landlord for the amount by which such Allowance exceeds the cost of the Work. As
used herein, “cost of the Work” shall include without limitation, (a) the cost
of all labor and materials; (b) contractors’ overhead and profit; (c) a Landlord
development supervisory fee in an amount equal to 3.5% of the sum of (a) and
(b); (d) all architectural, engineering and space planning fees paid or incurred
by Landlord or Tenant in connection with the Work and the preparation of the
Working Drawings; (e) all costs of installation of telecommunications equipment
and all cabling; (f) the cost of signage; and (g) moving costs not exceeding
$2.00 per square foot of rentable area. Landlord shall not be obligated to
disburse or become bound to disburse any portion of the Suite 3600 Allowance (i)
more than sixty (60) days before the date on which Tenant will occupy Suite 3600
for the conduct of business or (ii) before Tenant has increased the amount of
the Security Deposit in accordance with Section 22.2 of the Lease. Landlord
shall not be obligated to disburse or become bound or further bound to disburse
any portion of either Allowance at any time when Tenant is in default under the
Lease.

 

3. Prior to commencing the Work, Landlord will submit to Tenant a written
statement of the cost of the Work and that portion or portions of the cost of
the Work, if any, to be paid for by Tenant as provided in Paragraph 2 above.
Tenant agrees, within three (3) days after submission to it of such statement of
cost, to execute and deliver to Landlord, in the form then in use by Landlord,
an authorization to proceed with the Work, and Tenant shall also then pay to
Landlord the amount set forth in Landlord’s statement as Tenant’s share of the
cost of the Work. Tenant will subsequently pay to Landlord any additional costs
of the Work payable by Tenant as determined under Paragraph 2 above within three
(3) days after submission to Tenant of any statement therefor. Delays in the
performance of the Work resulting from the failure of Tenant to comply with the
provisions of the preceding sentence shall be deemed to be delays caused by
Tenant. No Work shall be commenced until Tenant has fully complied with the
preceding portions of this Paragraph 3.

 

4. Landlord shall use reasonable efforts to cause the Work in Suite 3500 to be
“substantially completed” on or before the Commencement Date stated in Section
1. 1F of the Lease, and to cause the Work in Suite 3600 to be “substantially
completed” on or before the date on which Tenant desires to occupy Suite 3600
for the conduct of business; provided, as to Suite 3600, that Tenant has given
Landlord not less than ninety (90) days’ notice of such date, and has, at least
ninety (90) days prior to such date, executed and delivered to Landlord the
authorization to proceed with the Work in Suite 3600 provided for in Paragraph 3
above and otherwise complied with Paragraph 3 above and complied with Section
22.2 of the Lease; and subject, in each case, to delays defined in Section 26.7
of the Lease and as defined in Paragraph 5 of this Work Letter. In the event of
any dispute, the Work shall be considered substantially completed in each Suite
as of the date stated in a written certificate issued to Landlord and Tenant by
Tenant’s Planner or Landlord’s architect certifying that the Work in such Suite
has been completed (except for minor finish-out and “punchlist” items) as of
that date in substantial compliance with the Working Drawings, or when Tenant
first takes occupancy of such Suite, whichever first occurs. If the Work in
Suite 3500 is not substantially completed on or before the Commencement Date
stated in the Lease, or if the Work in Suite 3600

 

B-2



--------------------------------------------------------------------------------

is not substantially completed on or before the date on which Tenant desires to
occupy Suite 3600 for the conduct of business, the Lease shall remain in effect,
Landlord shall have no liability to Tenant as a result of any delay in
occupancy, and the Commencement Date and Expiration Date shall not be affected,
but the foregoing shall not relieve Landlord of its obligations with respect to
each Suite under the first sentence of this Paragraph.

 

5. Delays in the performance of the Work in Suite 3500 resulting from any delay
attributable to Tenant, including without limitation the following, shall be
deemed to be delays caused by Tenant:

 

(a) the failure of Tenant to timely furnish the Working Drawings, or revised
Working Drawings, under Paragraph 1 above;

 

(b) changes in the Work or the Working Drawings requested by Tenant;

 

(c) the failure of Tenant to comply with the requirements of Paragraph 3 above;

 

(d) Tenant’s requirements for special work or materials, finishes, or
installations other than Landlord’s standard building materials which actually
delay the substantial completion of the Work;

 

(e) the performance of any other work in the Premises by any person, firm or
corporation employed by or on behalf of Tenant, or any failure to complete or
delay in completion of such work; or

 

(f) any other act or omission or delay of Tenant, its agents, contractors,
Tenant’s Planner, the consulting engineer, or persons employed by any of such
persons delaying substantial completion of the Work.

 

Delays in the performance of the Work in Suite 3600 resulting from any delay
attributable to Tenant, including without limitation the foregoing and any
failure of Tenant to comply with the requirements of Section 22.2 of the Lease,
shall be deemed to be delays caused by Tenant.

 

6. In the event that either Landlord or Tenant discovers during the planning for
or performance of the Work that the Premises contains any ACMs, Landlord shall,
at its sole cost and expense notwithstanding anything to the contrary contained
in the Lease or in this Work Letter, abate such ACMs in accordance with
applicable laws, regulations, rules, ordinances and legal requirements.

 

7. Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost and
expense) of the necessary information and/or plans and specifications for
changes in the Work specified in the Working Drawings (“Changes”), Landlord may,
at its election, incorporate such Changes into the Work, at Tenant’s sole cost
and expense subject to application of the pertinent Allowance. Prior to
commencing any Changes in the Work requested by Tenant, Landlord shall submit to
Tenant a

 

B-3



--------------------------------------------------------------------------------

written statement of the cost of such Changes and overhead and a proposed Tenant
Extra Order (the “TEO”) for such Changes in the standard form then in use by
Landlord. If Tenant shall fail to enter into such TEO within one (1) week after
Tenant’s receipt thereof, Landlord shall proceed to do only the Work as
specified in the Working Drawings. Tenant agrees to pay to Landlord,
concurrently with its execution of the TEO, the entire cost of the Changes as
shown in the statement delivered by Landlord to the extent such cost, together
with the then current cost of the Work, exceeds the pertinent Allowance provided
for in Paragraph 2 above. As used herein “cost of Changes” shall include,
without limitation, the items described in the last sentence of Paragraph 2
above.

 

8. Landlord, in Landlord’s discretion and upon request by Tenant, may grant to
Tenant and Tenant’s agents a license to enter the Premises prior to the
Commencement Date in order that Tenant may do other work required by Tenant to
make the Premises ready for Tenant’s use and occupancy. Notwithstanding anything
contained in this Work Letter to the contrary, Tenant may only use Landlord’s
designated Building contractors for the following categories of work:
structural, exterior walls and windows, roof, floor slabs, mechanical,
electrical, plumbing and fire/life safety. It shall be a condition to the grant
by Landlord and continued effectiveness of such license that:

 

(a) Tenant shall give to Landlord not less than five (5) days’ prior written
notice of its request to have such access to the Premises, which notice shall
contain and/or shall be accompanied by: (i) a description of and schedule for
the work to be performed by those persons and entities for whom and which such
access is being requested; (ii) the names and addresses of all contractors,
subcontractors and material suppliers (each of which shall employ only union
personnel) for whom and which such early access is being requested and the
approximate number of individuals, itemized by trade, who will be present in the
Premises; (iii) copies of all contracts pertaining to the performance of the
work for which such early access is being requested; (iv) copies of all plans
and specifications pertaining to the work for which such access is being
requested; (v) copies of all licenses and permits required in connection with
the performance of the work for which such access is being requested; (vi)
certificates of insurance (in amounts and with insured parties satisfactory to
Landlord) and instruments of indemnification against all claims, costs,
expenses, damages and liabilities which may arise in connection with such work;
and (vii) assurances of the availability of funds sufficient to pay for all such
work. All of the foregoing shall be subject to Landlord’s approval.

 

(b) Such early access shall be subject to scheduling by Landlord.

 

(c) Tenant’s agents, contractors, workmen, mechanics, suppliers and invitees
shall work in harmony and not interfere with Landlord and Landlord’s agents in
performing the Work, or with Landlord’s or other tenants’ work in other premises
and in common areas of the Building, or the general operation of the Building.
If at any time such entry shall cause or threaten to cause such disharmony or
interference, including labor disharmony, Landlord may withdraw such license
upon twenty-four (24) hours’ prior written notice to Tenant.

 

B-4



--------------------------------------------------------------------------------

Any such entry into and occupation of the Premises by Tenant shall be deemed to
be under all of the terms, covenants, conditions and provisions of the Lease,
excluding only the covenant to pay Monthly Base Rent and specifically including
the provisions of Articles 10 and 11 thereof. Landlord shall not be liable for
any injury, loss or damage which may occur to any of Tenant’s work or
installations made in the Premises or to property placed therein prior to the
Commencement Date, the same being at Tenant’s sole risk and liability. Tenant
shall be liable to Landlord for any damage to the Premises or to any portion of
the Work caused by Tenant or any of Tenant’s employees, agents, contractors,
workmen or suppliers. In the event the performance of the work by Tenant, its
agents, employees or contractors causes extra costs to Landlord or requires the
use of elevators during hours other than 8:00 a.m. to 4:30 p.m. on Monday
through Friday (except holidays), Tenant shall reimburse Landlord for the entire
extra cost and the cost incurred by Landlord for the engineers or operators
under applicable union regulations or contracts.

 

9. The terms and provisions of the Lease, insofar as they are applicable to this
Work Letter, are hereby incorporated herein by reference.

 

10. All amounts payable by Tenant to Landlord hereunder shall be deemed to be
Rent under the Lease and upon any default in the payment of same, Landlord shall
have all of the rights and remedies provided for in the Lease.

 

B-5



--------------------------------------------------------------------------------

 

EXHIBIT C

 

RULES AND REGULATIONS

 

1. Tenant shall not use or permit the Premises to be used for any retail or
wholesale use, or as a medical or dental office or clinic, or as a vocational or
educational school, or as a governmental or quasi-governmental office, or for
off-track betting or other gambling use or for a so-called “shared office”
business.

 

2. Any sign, lettering, picture, notice or advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner and be of such character and style as Landlord shall
approve in writing. No sign, lettering, picture, notice or advertisement shall
be placed on any outside window or in a position to be visible from outside the
Building.

 

3. Tenant shall not use the name of the Building for any purpose other than
Tenant’s business address, or use the name of the Building for Tenant’s business
address after Tenant vacates the Premises.

 

4. Sidewalks, entrances, passages, courts, corridors, halls, elevators and
stairways in and about the Premises shall not be obstructed nor shall objects be
placed against glass partitions, doors or windows which would be unsightly from
the corridors of the Building or from the exterior of the Building.

 

5. No animals, pets, bicycles or other vehicles shall be brought or permitted to
be in the Building or the Premises.

 

6. Room to room canvasses to solicit business from other tenants of the Building
are not permitted.

 

7. Tenant shall not waste electricity, water or air conditioning and shall
cooperate fully with Landlord to assure the most effective and efficient
operation of the heating and air conditioning systems of the Building. All
controls shall be adjusted only by authorized building personnel.

 

8. All corridor doors shall remain closed at all times.

 

9. No locks or similar devices shall be attached to any door except by Landlord
and Landlord shall have the right to retain a key to all such locks.

 

10. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage. Except during Tenant’s normal business hours, Tenant
shall keep all doors to the Premises locked and other means of entry to the
Premises closed and secured.

 



--------------------------------------------------------------------------------

11. Only machinery or mechanical devices of a nature directly related to
Tenant’s ordinary use of the Premises shall be installed, placed or used in the
Premises and the installation and use of all such machinery and mechanical
devices is subject to the other rules contained in this Exhibit C and in the
Lease.

 

12. All cleaning, repairing, janitorial, decorating, painting or other services
and work in and about the Premises shall be done only by authorized Building
personnel.

 

13. Safes, furniture, equipment, machines and other large or bulky articles
shall be brought to the Building and into and out of the Premises at such times
and in such manner as the Landlord shall direct (including the designation of
elevator) and at Tenant’s sole risk and cost. Prior to Tenant’s removal of such
articles from the Building, Tenant shall obtain written authorization of the
office of the Building and shall present such authorization to a designated
employee of Landlord.

 

14. Tenant shall not in any manner deface or damage the Building.

 

15. Inflammables such as gasoline, kerosene, naphtha and benzene, or explosives
or any other articles of an intrinsically dangerous nature are not permitted in
the Building or Premises.

 

16. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electric wiring of the Building and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electrical equipment shall not relieve Tenant
from the obligation not to use more electricity than such safe capacity.

 

17. To the extent permitted by law, Tenant shall not permit picketing or other
union activity involving its employees in the Building, except in those
locations and subject to time and other limitations as to which Landlord may
give prior written consent.

 

18. Tenant shall not enter into or upon the roof or basement of the Building or
any storage, heating, ventilation, air-conditioning, mechanical or elevator
machinery housing areas.

 

19. Landlord reserves the right to restrict and control access to all electrical
and telecommunications closets in the Building and to designate the entity or
entities providing installation, repair and maintenance of cable and wiring in
the Building’s risers and telecommunications closets.

 

20. Tenant shall not distribute literature, flyers, handouts or pamphlets of any
type in any of the common areas of the Building.

 

21. Except for use of a microwave oven, coffee maker and a vending machine as
reasonably required to accommodate Tenant’s employees, and subject to applicable
legal

 

C-2



--------------------------------------------------------------------------------

requirements, Tenant shall not cook, otherwise prepare or sell any food or
beverages in or from the Premises.

 

22. Tenant shall not permit the use of any apparatus for sound production or
transmission in such manner that the sound so transmitted or produced shall be
audible or vibrations therefrom shall be detectable beyond the Premises.

 

23. Tenant shall keep all electrical and mechanical apparatus free of vibration,
noise and air waves which may be transmitted beyond the Premises.

 

24. Tenant shall not permit objectionable odors or vapors to emanate from the
Premises.

 

25. Tenant shall not place a load upon any floor of the Premises exceeding the
floor load capacity for which such floor was designed or allowed by law to
carry.

 

26. No floor covering shall be affixed to any floor in the Premises by means of
glue or other adhesive, unless the installation procedure is approved by
Landlord.

 

27. Tenant shall not remove the solar window film from any window in the
Premises.

 

28. Tenant shall comply with Landlord’s Building smoking policy, as the same may
be amended from time to time.

 

29. Tenant shall participate in all recycling programs established for the
Building by Landlord and shall comply, at Tenant’s expense, with each present
and future federal, state and local law, ordinance and regulation regarding
recycling.

 

C-3